Exhibit 10.1

AMENDED AND RESTATED REVOLVING

LOAN AND SECURITY AGREEMENT

by and among

REIS SERVICES, LLC,

as Borrower,

REIS, INC.,

as Guarantor

and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Lender,

Dated as of January 28, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.  

DEFINITIONS AND CONSTRUCTION

     2      1.1.   

Definitions

     2      1.2.   

Accounting Terms

     27      1.3.   

Code

     28      1.4.   

Construction

     28      1.5.   

Schedules and Exhibits

     28    2.  

LOAN AND TERMS OF PAYMENT.

     29      2.1.   

Revolver Advances

     29      2.2.   

Prepayments

     29      2.3.   

Borrowing Procedures and Settlements

     30      2.4.   

Standby Letters of Credit

     30      2.5.   

Issuance of Standby Letters of Credit

     31      2.6.   

Requirements For Issuance of Standby Letters of Credit

     31      2.7.   

Payments

     32      2.8.   

Overadvances

     33      2.9.   

Interest Rates: Rates, Payments, and Calculations

     33      2.10.   

Cash Management

     35      2.11.   

Crediting Payments

     35      2.12.   

Designated Account

     35      2.13.   

Maintenance of Loan Account; Statements of Obligations

     36      2.14.   

Fees

     36      2.15.   

LIBOR Rate Provisions

     37      2.16.   

Capital Requirements

     39    3.  

CONDITIONS; TERM OF AGREEMENT

     40      3.1.   

Conditions Precedent to Effectiveness

     40      3.2.   

Conditions Precedent to all Extensions of Credit

     41      3.3.   

Term

     41      3.4.   

Effect of Termination

     42      3.5.   

Early Termination by Borrower

     42    4.  

CREATION OF SECURITY INTEREST

     42      4.1.   

Grant of Security Interest

     42      4.2.   

Collection Accounts, General Intangibles and Chattel Paper

     42      4.3.   

Filing of Financing Statements; Commercial Tort Claims

     43      4.4.   

Delivery of Additional Documentation Required

     43      4.5.   

Intellectual Property

     43      4.6.   

[Intentionally Deleted]

     44      4.7.   

Right to Inspect

     44      4.8.   

Securities Accounts

     45      4.9.   

Borrower’s Perfection

     45   

 

i



--------------------------------------------------------------------------------

5.  

REPRESENTATIONS AND WARRANTIES

     45      5.1.   

No Encumbrances

     46      5.2.   

Disaster Recovery

     46      5.3.   

Location of Books and Equipment

     46      5.4.   

Due Organization and Qualification; Capitalization; Location of Chief Executive
Office; FEIN

     46      5.5.   

Due Authorization; No Conflict

     47      5.6.   

Litigation

     48      5.7.   

No Material Adverse Change

     48      5.8.   

Fraudulent Transfer

     48      5.9.   

ERISA

     48      5.10.   

Environmental Condition

     48      5.11.   

Brokerage Fees

     49      5.12.   

Intellectual Property

     49      5.13.   

Leases

     49      5.14.   

Deposit Accounts and Securities Accounts

     49      5.15.   

Complete Disclosure

     49      5.16.   

Indebtedness

     50      5.17.   

Investment Company Status

     50      5.18.   

Patriot Act

     50      5.19.   

Anti-Terrorism Laws

     50      5.20.   

[Intentionally Deleted].

     50      5.21.   

Margin Stock

     50      5.22.   

Compliance with Laws and Agreements

     51    6.  

AFFIRMATIVE COVENANTS

     51      6.1.   

Accounting System

     51      6.2.   

Financial Statements, Reports, Certificates

     51      6.3.   

Title to Property

     53      6.4.   

Maintenance of Properties

     53      6.5.   

Taxes

     53      6.6.   

Insurance

     53      6.7.   

Location of Books and Equipment

     54      6.8.   

Leases

     54      6.9.   

[Intentionally Deleted]

     54      6.10.   

Existence

     54      6.11.   

Environment

     54      6.12.   

Disclosure Updates

     55      6.13.   

Due Diligence

     55      6.14.   

Compliance with Laws

     55      6.15.   

Keepwell

     55      6.16.   

Lender as Depository

     56      6.17.   

Anti-Terrorism Laws

     56      6.18.   

Post-Closing Covenants

     56    7.  

NEGATIVE COVENANTS

     57      7.1.   

Indebtedness

     57   

 

ii



--------------------------------------------------------------------------------

  7.2.   

Liens

     58      7.3.   

Restrictions on Fundamental Changes

     59      7.4.   

Disposal of Assets

     59      7.5.   

Change Name

     59      7.6.   

Guarantee

     59      7.7.   

Nature of Business

     60      7.8.   

Prepayments and Amendments

     60      7.9.   

[Intentionally Deleted]

     60      7.10.   

Restricted Payments

     60      7.11.   

Formation of Subsidiaries

     60      7.12.   

Accounting Methods

     61      7.13.   

Investments

     61      7.14.   

Transactions with Affiliates

     61      7.15.   

[Intentionally Deleted]

     62      7.16.   

Use of Proceeds

     62      7.17.   

Change in Location of Chief Executive Office, Books and Records; Bailees

     62      7.18.   

[Intentionally Deleted]

     62      7.19.   

Financial Covenants

     62    8.  

EVENTS OF DEFAULT

     63    9.  

LENDER’S RIGHTS AND REMEDIES

     64      9.1.   

Rights and Remedies

     64      9.2.   

Remedies Cumulative

     67    10.  

TAXES AND EXPENSES

     67    11.  

WAIVERS; INDEMNIFICATION

     67      11.1.   

Demand; Protest

     67      11.2.   

The Lender’s Non-Liability for Collateral

     67      11.3.   

Indemnification

     68    12.  

NOTICES

     68    13.  

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     69    14.  

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     70      14.1.   

Assignments and Participations

     70      14.2.   

Successors

     72    15.  

AMENDMENTS; WAIVERS

     72      15.1.   

Amendments and Waivers

     72      15.2.   

No Waivers; Cumulative Remedies

     73    16.  

GUARANTY

     73      16.1.   

Guaranty

     73   

 

iii



--------------------------------------------------------------------------------

  16.2.   

Waivers

     73      16.3.   

No Defense

     73      16.4.   

Guaranty of Payment

     73      16.5.   

Indemnity

     74      16.6.   

Liabilities Absolute

     74      16.7.   

Waiver of Notice

     75      16.8.   

Lender’s Discretion

     75      16.9.   

Reinstatement

     76      16.10.   

Action Upon Event of Default

     77      16.11.   

Statute of Limitations

     77      16.12.   

Interest

     77      16.13.   

Guarantor’s Investigation

     78      16.14.   

Termination

     78    17.  

GENERAL PROVISIONS

     78      17.1.   

Effectiveness

     78      17.2.   

Section Headings

     78      17.3.   

Interpretation

     78      17.4.   

Severability of Provisions

     78      17.5.   

Counterparts; Electronic Execution

     78      17.6.   

Revival and Reinstatement of Obligations

     79      17.7.   

Integration; Construction of Inconsistent Provisions in Loan Documents

     79      17.8.   

Patriot Act Notice

     79      17.9.   

Amendment and Restatement

     79   

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

  

Exhibit C-1

  

Form of Compliance Certificate

  

Exhibit 2.3

  

Form of Notice of Borrowing

  

Exhibit 2.15

  

Form of Notice of Continuation/Conversion

  

Schedule D-1

  

Designated Account

  

Schedule P-1

  

Permitted Liens

  

Schedule R-1

  

Real Estate Subsidiaries

  

Schedule 1.1

  

Authorized Persons

  

Schedule 5.3

  

Locations of Books, Equipment

  

Schedule 5.4

  

States of Organization; Chief Executive Office; FEIN; Subsidiaries; Equity
Interests; Commercial Tort Claims

  

Schedule 5.6

  

Litigation

  

Schedule 5.12

  

Intellectual Property

  

Schedule 5.13

  

Leases

  

Schedule 5.14

  

Deposit Accounts and Securities Accounts

  

Schedule 5.16

  

Permitted Indebtedness

  

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of January 28, 2016, by and among CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as lender (“Lender”), REIS
SERVICES, LLC, a Maryland limited liability company, as borrower (“Borrower”)
and REIS, INC., a Maryland corporation, as a guarantor (“Parent”).

BACKGROUND

WHEREAS, Borrower, Parent and Lender are parties to that certain Loan and
Security Agreement dated as of October 16, 2012 (as amended, restated, amended
and restated, supplemented, extended, renewed or otherwise modified prior to the
date hereof, the “Existing Loan Agreement”) pursuant to which Lender provided
Borrower with certain financial accommodations; and

WHEREAS, Parent, pursuant to the Guaranty provisions of the Existing Loan
Agreement, guaranteed to Lender the full and prompt payment to Lender of the
Existing Advances (as defined below) and all other obligations and liabilities
of Borrower under the Existing Loan Agreement; and

WHEREAS, Borrower, pursuant to the Existing Loan Agreement, granted to Lender a
first-priority security interest in substantially all of its personal property
to secure the Existing Advances and all other obligations and liabilities of
Borrower under the Existing Loan Agreement; and

WHEREAS, this Agreement is being entered into for the purpose of, amending and
restating the Existing Loan Agreement, and to continue to provide to Borrower
working capital financing and funds for other general corporate purposes on the
terms set forth herein; and

WHEREAS, (a) to secure the Obligations under this Agreement, the other Loan
Documents and other Obligations, Borrower is reaffirming its respective grant of
a security interest under the Existing Loan Agreement and granting to Lender, a
first-priority security interest in and lien upon all of its personal property,
and (b) to provide credit support for the Obligations under this Agreement, the
other Loan Documents and other Obligations, Parent is reaffirming its guaranty
of all of the Obligations to Lender and Parent is willing to continue to
guaranty all the Obligations under this Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
undertakings and terms and conditions contained herein, the parties hereto agree
as follows:

AMENDMENT & RESTATEMENT

As of the Closing Date, the Existing Loan Agreement is hereby amended and
restated in its entirety as set forth in this Agreement; provided, however, that
nothing contained in this Agreement or any other Loan Document shall impair or
affect the liens and/or security interests heretofore granted, pledged or
assigned by Borrower to Lender in accordance with the terms of the Existing Loan
Agreement and the other Loan Documents, and various other documents, instruments
and agreements executed in connection therewith or related thereto.

 

1. DEFINITIONS AND CONSTRUCTION

1.1. Definitions. As used in this Agreement, the following terms (in the
singular or plural) shall have the following definitions:

“Account” means an account (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.

“Account Debtor” has the meaning prescribed by the Code and includes, without
limitation, any Person that is or may become obligated under, with respect to,
or on account of, an Account, chattel paper, contract, payment intangible or a
General Intangible, including each guarantor thereof.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of an Obligated Party.

“Actionable Default” means an Event of Default under Section 8.1, 8.3, 8.4, 8.5,
8.6 or, solely to the extent caused by a misrepresentation under Section 5.1,
8.11 of the Credit Agreement or any other Event of Default which has resulted in
Lender exercising any of its rights under Section 9.1.

“Additional Documents” has the meaning set forth in Section 4.4.

“Adjusted EBITDA” means EBITDA plus non-cash stock based compensation expenses
for any applicable fiscal period plus, solely during the fiscal year ending
December 31, 2016, the Rent Termination Expense.

“Advance” and “Advances” have the respective meanings set forth in Section 2.1.

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Equity Interests, by contract, or otherwise;
provided, however, that, in any event: (a) any Person

 

2



--------------------------------------------------------------------------------

which owns directly or indirectly 10% or more of the Equity Interests having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership, membership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed to control such Person, and (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person.

“Agreement” means this Loan and Security Agreement, as may be renewed, extended,
modified, amended, supplemented or restated from time to time.

“Anti-Terrorism Laws” means all Applicable Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, including the Patriot Act, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Applicable Laws, all as
amended, supplemented or replaced from time to time.

“Applicable Laws” means all applicable laws, rules, regulations and orders of
any Governmental Authority, including without limitation, Anti-Terrorism Laws,
Credit Protection Laws, the Fair Labor Standards Act and the Americans With
Disabilities Act.

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, of (i) any of the Equity
Interests of any Obligated Party, (ii) substantially all of the assets of any
division or line of business of Borrower or any other Obligated Party or
(iii) any other assets of Borrower or any Obligated Party outside the ordinary
course of business.

“Assignee” has the meaning set forth in Section 14.1(a).

“Authorized Person” means any Responsible Officer or any other officer or
employee of the Borrower identified on Schedule 1.1 attached hereto, as amended
from time to time by a written notice from a Responsible Officer to Lender, so
long as such Person is reasonably acceptable to Lender.

“Bank Product” means any financial accommodation extended to any Obligated Party
by a Bank Product Provider (other than pursuant to this Agreement) including:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH Transactions, (f) cash management and treasury
management services and products, including without limitation controlled
disbursement accounts or services, lockboxes, automated clearinghouse
transactions, overdrafts, interstate depository network services, or (g) Hedging
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by an Obligated Party with a Bank Product Provider in connection with any of the
Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, and expenses owing by an Obligated Party to any Bank

 

3



--------------------------------------------------------------------------------

Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
, and (b) all amounts that any Obligated Party is obligated to reimburse to
Lender as a result of Lender’s purchasing participations from, or executing
guaranties, indemnities or reimbursement obligations to, a Bank Product Provider
with respect to the Bank Products provided by such Bank Product Provider to such
Obligated Party.

“Bank Product Provider” means CONA or any of its Affiliates.

“Bank Products Reserves” means, as of any date of determination, the amount of
reserves, if any, that Lender has established (based upon the Bank Product
Providers’ reasonable determination of their credit exposure in respect of Bank
Products) for Bank Products then provided or outstanding.

“Bankruptcy Code” means the United States Bankruptcy Code, as in effect from
time to time.

“Base Rate” means the rate of interest announced, from time to time, within CONA
at its principal office in New York, New York as its “prime rate,” with the
understanding that the “prime rate” is one of CONA’s base rates (not necessarily
the lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as CONA may designate.

“Base Rate Loans” means Advances bearing interest at rates determined by
reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which an Obligated Party or ERISA Affiliate of an Obligated Party has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).

“Books” means each Obligated Party’s now owned or hereafter acquired books and
records, including all Records in respect of its assets and liabilities, and all
Records relating to its business operations or financial condition.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made by the
Lender.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close in the state of New
York, except that, if a determination of a Business Day shall relate to the
determination of the LIBOR Rate, the term “Business Day” also shall exclude any
day on which banks are closed for dealings in Dollar deposits in the London
interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with
(i) any bank that satisfies the criteria described in clause (d) above, or
(ii) any other bank organized under the laws of the United States or any state
thereof so long as the amount maintained with any such other bank is insured by,
and is less than or equal to the maximum amount insured by, the Federal Deposit
Insurance Corporation, and (f) Investments in money market funds or mutual funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.

“Cash Management Bank” means any depository bank at which any Obligated Party
has established a Deposit Account.

“CEA” means the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

“CFTC” means the Commodity Futures Trading Commission.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Authority; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (y) all
requests, rules, regulations,

 

5



--------------------------------------------------------------------------------

guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” of persons (within the meaning of Section 13(d) and
14(d) of the Exchange Act) shall obtain, directly or indirectly, “beneficial
ownership” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of
shares representing more than 35% of the aggregate voting power of the total
issued and outstanding Equity Interests of Parent; or

(b) Parent ceases to own, directly or indirectly, and control 100% of the
outstanding Equity Interests of Borrower.

“Chattel Paper” means chattel paper, as that term is defined in the Code.

“Closing Certificate” means the certificate executed and delivered by a
Responsible Officer of Borrower to Lender dated as of the Closing Date,
substantially in the form provided by Lender.

“Closing Date” means January 28, 2016.

“Code” means the Uniform Commercial Code, as in effect in the State of New York
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

“Collateral” means all of Borrower’s now owned or hereafter acquired right,
title, and interest in and to all property, including without limitation, each
of the following:

(a) Accounts,

(b) Books,

(c) Chattel Paper,

(d) Commercial tort claims described on Schedule 5.4(f), as supplemented from
time to time,

(e) Negotiable Collateral,

 

6



--------------------------------------------------------------------------------

(f) all Deposit Accounts,

(g) Equipment,

(h) all Copyrights, Patents and Trademarks,

(i) General Intangibles,

(j) Inventory,

(k) Investment Property (including all securities and Securities Accounts),

(l) Supporting Obligations in respect of any of the foregoing,

(m) all policies of insurance (including without limitation, casualty and hazard
insurance and policies of owner’s or mortgagee’s title insurance), or rights as
loss payee or endorsee thereof, and escrow agreements, all tax, insurance,
security or other deposits, including rights in respect of letters of credit
evidencing or securing any such deposit, and

(n) money or other assets of Borrower that now or hereafter come into the
possession, custody, or control of Lender or any agent or bailee thereof, and
the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
General Intangibles, Inventory, Investment Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds
thereof;

provided that the Collateral shall not include any of the following:

(a) any rights or interests of an Obligated Party in, to or under any agreement,
contract, license, instrument, document or other general intangible (referred to
solely for purposes of this definition of “Collateral” as a “Contract”) to the
extent that such Contract, by the express terms of a valid and enforceable
restriction in favor of Group Company, (i) prohibits, or requires any consent or
establishes any other condition for, an assignment thereof or a grant of a
security interest therein by an Obligated Party and such consent or condition
has not been obtained or satisfied after the applicable Obligated Party’s use of
commercially reasonable efforts to do so or (ii) would give any party to such
Contract other than a Group Company an enforceable right to terminate its
obligations thereunder; provided that (x) the Obligated Parties shall from time
to time at the request of the Lender give written notice to the Lender
identifying in reasonable detail any Contract the contravention or violation of
which individually could reasonably be expected to result in a Material Adverse
Change, (y) this exclusion shall not apply to the extent the applicable
prohibition, requirement or right is ineffective or unenforceable under the Code
(including Sections 9-406, 9-407, 9-408 and 9-409 thereof) as in effect in the
relevant jurisdiction, or any other Applicable Law and (z) all Proceeds paid or
payable to any Obligated Party from any sale, transfer or assignment of such
Contract and all rights to receive such Proceeds shall be included in the
Collateral;

 

7



--------------------------------------------------------------------------------

(b) any Equipment of an Obligated Party which is subject to, or secured by, a
Capitalized Lease Obligation or Purchase Money Indebtedness which is permitted
under this Credit Agreement if and to the extent that (i) the express terms of a
valid and enforceable restriction in favor of a Person who is not a Group Member
contained in the agreements or documents granting or governing such Capitalized
Lease Obligation or Purchase Money Indebtedness prohibits, or requires any
consent or establishes any other conditions for, an assignment thereof, or a
grant of a security interest therein, by an Obligated Party and (ii) such
restriction relates only to the asset or assets acquired by an Obligated Party
with the Proceeds of such Capitalized Lease Obligation or Purchase Money
Indebtedness; provided that all Proceeds paid or payable to any Obligated Party
from any sale, transfer or assignment or other voluntary or involuntary
disposition of such Equipment and all rights to receive such Proceeds shall be
included in the Collateral to the extent not otherwise required to be paid to
the holder of the Capitalized Lease Obligation or Purchase Money Indebtedness
secured by such Equipment;

(c) (i) Deposit Accounts the balance of which consists exclusively of
(A) withheld income taxes and federal, state or local employment taxes in such
amounts as are required in the reasonable judgment of the Borrower to be paid to
the Internal Revenue Service or state or local government agencies within the
following two months with respect to employees of any of the Obligated Parties
and (B) amounts required to be paid over to an employee benefit plan pursuant to
DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of one or
more Obligated Parties and (ii) all segregated Deposit Accounts constituting
(and the balance of which consists solely of funds set aside in connection with)
taxes accounts, payroll accounts and trust accounts (each such account under
clauses (i) and (ii), an “Excluded Deposit Account”);

(d) shares of capital stock having voting power in excess of 65% of the voting
power of all classes of capital stock of a Foreign Subsidiary of any Obligated
Party if, and solely to the extent that, the inclusion of such shares of capital
stock hereunder would cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed repatriation of the earnings of such Foreign Subsidiary to
such Foreign Subsidiary’s United States parent for United States federal income
tax purposes;

(e) any Real Property (excluding any fixtures thereon) now owned or hereafter
acquired by any Obligated Party, in each case with a purchase price or a fair
market value at the time of acquisition not to exceed $5,000,000; and

(f) any commercial tort claims not in excess of $1,000,000 and/or not publicly
known by reason of a filing in a legal, judicial or administrative proceeding
(each such claim, an “Excluded Commercial Tort Claim”).

 

8



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 executed by the chief financial officer or chief accounting officer
of Borrower and delivered by Borrower to Lender.

“CONA” means Capital One, National Association.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Lender, executed and delivered by an Obligated Party, Lender and
the applicable securities intermediary with respect to a Securities Account or
bank with respect to a Deposit Account.

“Copyright Security Agreement” means, collectively, (i) the Copyright Security
Agreement dated as of May 1, 2013 made by Borrower in favor of Lender and
(ii) the Copyright Security Agreement dated as of the Closing Date made by
Parent in favor of Lender.

“Copyrights” means, with respect to any Person, all of such Person’s copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof whether
registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Person, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Person, including, without limitation, the copyrights, registrations and
applications listed in Schedule 5.12, together with any and all (i) rights and
privileges arising under Applicable Law with respect to such Person’s use of
such copyrights, (ii) reissues, renewals, continuations and extensions thereof,
(iii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Covered Entity” means (a) Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Credit Protection Laws” means all federal, state and local laws in respect of
the business of extending credit to consumers and other borrowers, including
without limitation, the Truth in Lending Act (and Regulation Z promulgated
thereunder), Equal Credit Opportunity Act, Fair Credit Reporting Act, Fair Debt
Collection Practices Act, Gramm-Leach-Bliley Financial Privacy Act, Real Estate
Settlement Procedures Act, Home Mortgage Disclosure Act, Fair Housing Act,
Dodd-Frank Wall Street Reform and Consumer Protection Act, anti-discrimination
and fair lending laws, laws relating to servicing procedures or maximum charges
and rates of interest, and other similar laws, each to the extent applicable,
and all applicable regulations in respect of any of the foregoing.

 

9



--------------------------------------------------------------------------------

“Daily Balance” means, as of any date of determination, the amount of any then
outstanding monetary Obligations on the date thereof owed at the end of such
day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 or otherwise in a notice to Lender.

“Designated Account Bank” means Capital One, National Association as described
on Schedule D-1 or otherwise in a notice to Lender or such other commercial
depositary bank within the United States reasonably acceptable to Lender that
has been designated as a “Designated Account Bank,” in writing, by Borrower to
Lender.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to Parent and its Subsidiaries on a consolidated
basis, including the Borrower, for any fiscal period, without duplication, Net
Income, plus loss from discontinued operations (or, minus income from
discontinued operations), plus income tax expenses (or, minus any income tax
expense benefit), plus depreciation and amortization expenses, plus Interest
Expense, in each case for any such fiscal period.

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligibility Date” means, with respect to each Obligated Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the Effective Date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Obligated Party, and otherwise
it shall be the Effective Date of this Agreement and/or such other Loan
Documents(s) to which such Obligated Party is a party).

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided, that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of Lender, and (e) any
other Person approved by Lender.

 

10



--------------------------------------------------------------------------------

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party alleging violations of Environmental Laws or
releases of Hazardous Materials with respect to (a) any assets, properties, or
businesses of any Obligated Party or any of their predecessors in interest,
(b) adjoining properties or businesses, or (c) any facilities which received
Hazardous Materials generated by any Obligated Party or any of their
predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Obligated Party,
relating to the environment, employee health and safety, or Hazardous Materials,
including the Comprehensive Environmental Response Compensation and Liability
Act, 12 USC § 9601 et seq.; the Resource Conservation and Recovery Act, 42 USC §
6901 et seq.;; the Federal Water Pollution Control Act, 33 USC § 1251 et seq;
the Toxic Substances Control Act, 15 USC § 2601 et seq; the Clean Air Act, 42
USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety
and Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages (excluding consequential
damages), punitive damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts, or consultants,
and costs of investigation and feasibility studies), fines, penalties,
sanctions, and interest incurred as a result of any claim or demand by any
Governmental Authority or any third party, and which relate to any Environmental
Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means equipment (as that term is defined by the Code), including
without limitation, equipment, machinery, machine tools, motors, furniture,
furnishings, fixtures, vehicles (excluding motor vehicles), computer hardware
and software, tools, parts, goods (other than consumer goods, farm products, or
Inventory), wherever located, including all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

 

11



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Obligated Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Obligated Party under IRC Section 414(c), (c) solely for purposes of Section 302
of ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Obligated Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Obligated Party and whose employees are aggregated with the
employees of any Obligated Party under IRC Section 414(o).

“Event of Default” has the meaning set forth in Article 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Deposit Account” has the meaning set forth in clause (c) of the
definition of “Collateral.”

“Excluded Commercial Tort Claim” has the meaning set forth in clause (f) of the
definition of “Collateral.”

“Excluded Swap Obligations” means, with respect to each Obligated Party, each of
its Swap Obligations if, and only to the extent that, all or any portion of this
Agreement or any other Loan Document that relates to such Swap Obligation is or
becomes illegal under the CEA, or any rule, regulation or order of the CFTC,
solely by virtue of such Obligated Party’s failure to qualify as an Eligible
Contract Participant on the Eligibility Date for such Swap. Notwithstanding
anything to the contrary contained in the foregoing or in any other provision of
this Agreement or any other Loan Document, the foregoing is subject to the
following provisos: (a) if a Swap Obligation arises under a master agreement
governing more than one Swap, this definition shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guaranty or
security interest is or becomes illegal under the CEA, or any rule, regulations
or order of the CFTC, solely as a

 

12



--------------------------------------------------------------------------------

result of the failure by such Obligated Party for any reason to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap; (b) if a
guarantee of a Swap Obligation would cause such obligation to be an Excluded
Swap Obligation but the grant of a security interest would not cause such
obligation to be an Excluded Swap Obligation, such Swap Obligation shall
constitute an Excluded Swap Obligation for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Obligated Party executing this Agreement or the other Loan Documents and a
Swap Obligation would be an Excluded Swap Obligation with respect to one or more
of such Persons, but not all of them, the definition of Excluded Swap
Obligations with respect to each such Person shall only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Swap Obligations
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Swap Obligations.

“Existing Advances” means the “Advances” as defined in the Existing Loan
Agreement.

“Existing Loan Agreement” has the meaning set forth in the Background of this
Agreement.

“FEIN” means Federal Employer Identification Number.

“Filing Authorization Letter” means a letter duly executed by each Obligated
Party authorizing Lender to file appropriate financing statements in such office
or offices as may be necessary or, in the reasonable opinion of Lender,
desirable to perfect the security interests to be created by the Loan Documents.

“Fixed Charge Coverage Ratio” means, with respect to each fiscal year of Parent
and its Subsidiaries on a consolidated basis, including the Borrower, the ratio
of (a) Adjusted EBITDA minus capital expenditures (as reported on the
consolidated Statement of Cash Flows of the Parent for (i) web site and database
development costs and (ii) furniture, fixtures and equipment additions) all
during such fiscal year, other than such one-time capital expenditures
associated with Borrower’s relocation to new offices (the “New Location”) (net
of the contributions made to Borrower by the New Location landlord), divided by
(b) the sum of (i) all payments made during such fiscal year in respect of long
term Indebtedness (excluding the repayments of any Advances), plus (ii) all
payments made during such fiscal year in respect of Capitalized Lease
Obligations, plus (iii) Interest Expense paid in cash during such fiscal year,
plus (iv) dividends paid in cash during such fiscal year, plus (v) income taxes
paid in cash during such fiscal year, plus (vi) cash payments made in respect of
Equity Interest redemptions during such fiscal year.

“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Subsidiary of such Person that is organized under the laws
of the United States or any political subdivision thereof.

“Funding Date” means the date on which a Borrowing occurs.

 

13



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided that in respect of the
treatment of operating leases and Capital Leases for financial reporting
purposes, such accounting terms shall be defined and treated in accordance with
GAAP as applied in preparation of the audited financial statements of the
Borrower for the fiscal year ended December 31, 2014.

“General Intangibles” means general intangibles (as that term is defined by the
Code) and includes payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Patents, trade names, Trademarks, servicemarks, Copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, insurance premium rebates, tax refunds, and tax refund claims, and any
other personal property other than goods, Accounts, Chattel Paper, commercial
tort claims, Deposit Accounts, Investment Property and Negotiable Collateral.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization, by-laws, operating or
limited liability company agreement, partnership agreement and other
organizational documents of such Person, as applicable.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Group Company” means any of Parent, Borrower or their respective Subsidiaries
(regardless of whether or not consolidated with Parent or Borrower for purposes
of GAAP), and “Group Companies” means all of them collectively.

“Guarantor” means Parent, and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.

“Guaranty” means a guaranty of the Obligations of Borrower executed by
Guarantors in favor of Lender, in form and substance reasonably satisfactory to
Lender, including, without limitation, the guaranty set forth in Article 16 of
this Agreement.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Applicable Laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the

 

14



--------------------------------------------------------------------------------

exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

“Hedging Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between an Obligated Party and a Bank Product
Provider, which provide for an interest rate, credit, commodity or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging such
Obligated Party’s exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security or currency valuations or commodity prices.

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such board, or the SEC, as the case may
be), as in effect from time to time.

“Indebtedness” means, with respect to any Person, (a) all obligations for
borrowed money of such Person, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, interest
rate swaps, or other financial products, (c) all obligations or liabilities of
others secured by a Lien on any asset of such Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (d) all
obligations of such Person for the deferred purchase price of assets (other than
trade payables and accrued expenses incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (e) any obligation
of such Person guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person, (f) asset securitizations and synthetic leases
to the extent of recourse, (g) Capitalized Lease Obligations, and (h) all net
indebtedness, liabilities and obligations under Hedging Agreements.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

15



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to any Person for any period, gross
interest expense of such Person and its Subsidiaries for such period determined
in conformity with GAAP (including, without limitation, interest expense paid to
Affiliates of such Person).

“Interest Period” means, with respect to each LIBOR Rate Loan, a one, two or
three month period; provided that:

(1) the initial Interest Period for any LIBOR Rate Loan shall commence on a
Business Day selected in accordance with Section 2.15(a);

(2) in the case of successive Interest Periods, each successive Interest Period
shall commence on the day on which the immediately preceding Interest Period
expires;

(3) if an Interest Period expiration date is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day; provided that if any
Interest Period expiration date is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;

(4) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to parts (5) and
(6) below, end on the last Business Day of a calendar month;

(5) no Interest Period for any portion of the Advances shall extend beyond the
Maturity Date; and

(6) no Interest Period may extend beyond a scheduled principal payment date of
any Advance, unless the aggregate principal amount of such Advance that is a
Base Rate Loan or that has Interest Periods expiring on or before such scheduled
principal payment date equals or exceeds the principal amount required to be
paid on such Advance on such scheduled principal payment date.

“Inventory” means inventory (as that term is defined by the Code), including
without limitation, goods held for sale or lease or to be furnished under a
contract of service, goods that are leased as lessor, goods that are furnished
under a contract of service, and raw materials, work in process, or materials
used or consumed in business.

“Investment” means, with respect to any Person, any investment, loan, guarantee,
advance or capital contribution by such Person in, to or with respect to any
other Person or its Affiliates (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business and (b) purchases or other acquisitions for consideration of
Indebtedness or Equity Interests), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

“Investment Property” means investment property (as that term is defined in the
Code).

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuer” means CONA.

“Lender” has the meaning set forth in the preamble of this Agreement, and shall
include any other Person made a party to this Agreement in accordance with the
provisions of Section 14.1.

“Lender Expenses” means all reasonable (a) costs or expenses required to be paid
by any Obligated Party under any of the Loan Documents that are paid or incurred
by Lender, (b) out-of-pocket fees or charges paid or incurred by Lender in
connection with the Lender’s transactions with the Obligated Parties, including
fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office or the
copyright office), filing, recording, publication, appraisal (including periodic
Collateral appraisals or business valuations to the extent of the limitations,
if any, for fees and charges contained in this Agreement), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c) costs
and expenses incurred by Lender in the disbursement of funds to or for the
account of Borrower (by wire transfer or otherwise), (d) charges paid or
incurred by Lender resulting from the dishonor of checks, (e) costs and expenses
paid or incurred by Lender to correct any Default or Event of Default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, or of traveling to any Obligated Party’s offices
to inspect or otherwise monitor such Obligated Party’s operations or any
Collateral, (f) audit fees and expenses of Lender related to audit examinations
of the Books to the extent of the limitations, if any, for fees and charges
contained in this Agreement, (g) costs and expenses of third party claims or any
other suit paid or incurred by Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or Lender’s relationship with any Obligated Party or any other
guarantor of the Obligations, or any custodian under the Loan Documents except
any such costs and expenses that a court of competent jurisdiction finally
determines in a non-appealable judgment to have resulted from the gross
negligence, willful misconduct or material breach of Lender, (h) Lender’s fees
and expenses (including reasonable attorneys’ fees) incurred in advising,
structuring, drafting, reviewing, administering, or amending the Loan Documents,
and (i) Lender’s fees and expenses (including reasonable attorneys’,
accountants’, consultants’ and other advisors’ fees and expenses) incurred in
terminating, enforcing (including reasonable attorneys’, accountants’,
consultants’ and other advisors’ fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any
Obligated Party under the Loan Documents or in exercising rights or remedies
under the Loan Documents), or defending the Loan Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral.

 

17



--------------------------------------------------------------------------------

“Lender-Related Person” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Lender’s Account” means an account at a bank designated by Lender from time to
time as the account into which Borrower shall make all payments to Lender under
this Agreement and the other Loan Documents.

“Lender’s Liens” means the Liens granted by any Obligated Party to Lender under
this Agreement or the other Loan Documents.

“Letter of Credit Application” shall have the meaning set forth in Section 2.5.

“Letter of Credit Fees” shall have the meaning set forth in Section 2.14(c).

“Letter of Credit Reserve” means the sum of (a) the Maximum Undrawn Amount of
all outstanding Standby Letters of Credit; plus, (b) all amounts which have been
paid or made available by Lender or Issuer to the extent not deemed to be an
Advance pursuant to Section 2.4 or otherwise reimbursed by Borrower; plus
(c) all unpaid interest, fees and expenses related to any of the foregoing.

“LIBOR Deadline” means a date that is three (3) Business Days prior to the
commencement of an Interest Period.

“LIBOR Option” has the meaning specified therefor in Section 2.15(a).

“LIBOR Rate” means, with respect to a LIBOR Rate Loan for any Interest Period, a
per annum rate of interest, determined by Lender at approximately 11:00 a.m.,
London time, on the day that is two (2) London Banking Days before the
applicable Reset Date, equal to the rate for deposits in Dollars for a term
comparable to such Interest Period which appears on the Reuters Screen LIBOR01
Page. If such rate does not appear on the Reuters Screen LIBOR01 Page, the rate
for the applicable Interest Period will be determined as if the parties had
specified “USD-LIBOR-Reference Banks Rate” as the applicable rate; provided,
however, that if the LIBOR Rate determined as provided above would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. In
the event that the board of Governors of the Federal Reserve System shall impose
a Reserve Percentage with respect to LIBOR deposits of CONA, then for any period
during which such Reserve Percentage shall apply, LIBOR shall be equal to the
amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate pursuant to Borrower’s exercise of the
LIBOR Option in accordance with Section 2.15.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the

 

18



--------------------------------------------------------------------------------

lien or security interest arising from a mortgage, deed of trust, deed to secure
debt, encumbrance, notice of lien, levy or assessment, pledge, hypothecation,
collateral assignment, deposit arrangement, security agreement, conditional sale
or trust receipt, or from a lease, consignment, or bailment for security
purposes and also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

“Loan Account” has the meaning set forth in Section 2.13.

“Loan Documents” means this Agreement, the Bank Product Agreements, the Closing
Certificate, any Control Agreements, the Guaranty, the Pledge Agreement, the
Trademark Security Agreement, the Copyright Security Agreement, any Letter of
Credit Application, any note or notes executed by Borrower in connection with
this Agreement and payable to Lender, and any other agreement entered into, now
or in the future, by any Obligated Party and the Lender in connection with this
Agreement.

“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Borrower and its Subsidiaries on a consolidated basis, or (b) a material
impairment of the ability of the Borrower and the Obligated Parties, taken as a
whole, to perform its obligations under the Loan Documents to which it is a
party, or of Lender’s ability to enforce the Obligations or realize upon the
Collateral.

“Maturity Date” means the third anniversary of the Closing Date.

“Maximum Revolver Amount” means, on any day prior to but not including the
Termination Date, $20,000,000.

“Maximum Undrawn Amount” means, with respect to any outstanding Standby Letter
of Credit, the amount of such Standby Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Standby Letter of Credit, whether or not any such automatic increase has become
effective.

“Negotiable Collateral” means instruments, promissory notes, drafts, documents,
Chattel Paper, letters of credit, letter-of-credit-rights, and any and all
Supporting Obligations in respect of any of the foregoing.

“Net Income” means, with respect to any Person and for any period, net income
(or loss) of such Person and its consolidated Subsidiaries for such period
determined in accordance with GAAP.

“Non-Qualifying Party” means any Obligated Party that on the Eligibility Date
fails for any reason to Qualify as an Eligible Contract Participant.

 

19



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice duly executed by an Authorized Person
appropriately completed and in the form of Exhibit 2.3.

“Notice of Continuation/Conversion” means a notice executed by an Authorized
Person appropriately completed and in the form of Exhibit 2.15.

“Obligated Party” means each of Borrower, Parent, any other Guarantor, each of
Borrower’s direct and indirect Subsidiaries, and any other Person from time to
time a party to any Guaranty of the Obligations or that has granted a Lien on
its property to secure payment of the Obligations, and “Obligated Parties” means
all of such Persons, collectively.

“Obligations” means (a) all Advances, Indebtedness, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued, whether allowed or allowable in whole or in part
as a claim in any such Insolvency Proceeding), premiums, liabilities (including
all amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), Lender Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued, whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Obligated Party to Lender pursuant to or evidenced by
the Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Expenses that such Obligated Party is required to pay or reimburse by the
Loan Documents, by law or otherwise; and (b) all Bank Product Obligations. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all amendments, restatements, changes, extensions, modifications,
renewals, replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Swap Obligations.

“Overadvance” has the meaning set forth in Section 2.8.

“Parent” has the meaning set forth in the preamble to this Agreement.

“Participant” has the meaning set forth in Section 14.1(d).

“Patents” means, with respect to any Person, all patents issued or assigned to
and all patent applications and registrations made by such Person (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
listed in Schedule 5.12, together with any and all (i) rights and privileges
arising under Applicable Law with respect to such Person’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

 

20



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Public Law 107-56, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

“Permitted Acquisitions” means the purchase by Borrower or Parent after the
Closing Date of all or substantially all of the assets of any Person or a
business or division of such Person (whether pursuant to a merger or other
transaction) or of all or a majority of the Equity Interests of a Person (such
assets or Person being referred to herein as the “Acquired Business”) in one or
a series of transaction that satisfies each of the following conditions as
determined by Lender:

(a) Lender shall have received not less than fifteen (15) Business Days’ prior
written notice (or such shorter period as the Lender may agree) of the proposed
acquisition and such information with respect thereto as Lender may reasonably
request, including (i) the parties to such acquisition, (ii) the proposed date
of the acquisition, (iii) a description of the assets or shares to be acquired,
(iv) the total purchase price and other consideration for the assets to be
purchased (and the terms of payment of such purchase price), and (v) a summary
of the due diligence undertaken by the Borrower and Parent in connection with
such acquisition;

(b) as of the date of such acquisition and the date of any payment in respect
thereof (including any deferred purchase price payment, indemnification payment,
purchase price adjustment, earn out or similar payment), in each case both
before and after giving effect thereto, no Event of Default shall exist or shall
have occurred and be continuing;

(c) the sum of (i) the aggregate cash consideration paid by Borrower and Parent
with respect to Permitted Acquisitions plus (ii) the aggregate Indebtedness
assumed or issued by Borrower and Parent with respect to Permitted Acquisitions
(such sum, the “Permitted Acquisition Consideration”) shall not exceed
(y) $10,000,000 during any fiscal year, and (z) $20,000,000 during the period
commencing on the Closing Date and ending on the Termination Date;

(d) as of the date of such acquisition and the date of any payment in respect
thereof (including any deferred purchase price payment, indemnification payment,
purchase price adjustment, earn out or similar payment), the Obligated Parties
shall (i) demonstrate compliance with the covenants contained in Section 7.19
for the applicable four fiscal quarter period immediately preceding such
acquisition or payment and (ii) solely with respect to acquisitions made during
any fiscal year (1) in which the aggregate Permitted Acquisition Consideration
is $5,000,000 or more, and/or (2) $5,000,000 or more of proceeds of Advances
have been used, deliver to Lender a balance sheet and income statement, in each
case giving pro forma effect to such acquisitions or payment and any Advances
made in connection therewith as if such acquisition or payment and Advances
occurred on the first day of the four fiscal quarter period immediately
preceding such acquisition or payment and which must reflect a Minimum Adjusted
EBITDA of not less than $15,000,000;

 

21



--------------------------------------------------------------------------------

(e) solely with respect to acquisitions made during any fiscal year in which the
aggregate Permitted Acquisition Consideration is $5,000,000 or more, not less
than five (5) Business Days and not more than thirty (30) Business Days prior to
the date of such acquisition, Lender shall have received updated Projections for
Parent and its Subsidiaries on a monthly basis, for the twelve (12) month period
after the date of such acquisition, all in reasonable detail and in a format
consistent with the Projections delivered by Parent to Lender prior to the
Closing Date, together with such supporting information as Lender may reasonably
request;

(f) the Acquired Business shall be an operating company or division or line of
business that engages in a line of business substantially similar, reasonably
related or incidental to the business that Borrower and Parent are engaged in on
the Closing Date;

(g) the Acquired Business shall be located in the United States of America or
Canada;

(h) in the case of the acquisition of the Equity Interests of another Person,
the Board of Directors (or other comparable governing body) of such other Person
to be acquired shall have duly approved such acquisition and such Person shall
not have announced that it will oppose such acquisition and shall not have
commenced any action which alleges that such acquisition will violate Applicable
Law;

(i) Lender shall have received true, correct and complete copies of all
agreements, documents and instruments relating to such acquisition; and

(j) Lender shall have received a certificate of a Responsible Officer of
Borrower or Parent certifying on behalf of the Obligated Parties to Lender that
such transaction complies with this definition.

“Permitted Discretion” means a determination made by Lender in the exercise of
its reasonable business judgment (from the perspective of a lender in the same
or similar circumstances).

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to any Obligated
Party effected in the ordinary course of business or owing to any Obligated
Party as a result of Insolvency Proceedings involving an Account Debtor or upon
the foreclosure or enforcement of any Lien in favor of any Obligated Party,
(e) Investments previously made in existing Subsidiaries of any Obligated Party
and other Investments owned by any of the Obligated Parties as of the Closing
Date, (f) Investments in (i) non-Guarantor Subsidiaries of the Obligated Parties
(other than Real Estate Subsidiaries) in an aggregate principal amount

 

22



--------------------------------------------------------------------------------

outstanding at any time not exceeding $2,000,000 and (ii) Real Estate
Subsidiaries in an aggregate principal amount outstanding at any time not
exceeding $500,000, (g) Investments in (i) loans and notes (whether direct or
indirect) in the ordinary course of business and (ii) intercompany loans to the
extent permitted under Section 7.1(g), (h) Permitted Acquisitions and
(i) Investments in Subsidiaries (1) in connection with any Permitted Acquisition
(subject to the limitation on Permitted Acquisition Consideration in clause
(c) of the definition of Permitted Acquisitions) and (2) otherwise of up to
$2,000,000 individually or $6,000,000 in the aggregate during the term of this
Agreement.

“Permitted Liens” means (a) Liens held by Lender, (b) Liens for unpaid taxes,
assessments, levies, fees and other similar governmental charges that are not
yet due and payable, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases, (e) Liens arising by operation of law in favor
of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens are for sums not yet delinquent,
(f) Liens on amounts deposited in connection with obtaining worker’s
compensation, unemployment insurance or social security legislation, (g) Liens
on amounts deposited as security for statutory obligations, performance or
payment bonds and surety or appeal bonds and other obligations of like nature
incurred in the ordinary course of business, (h) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (i) with respect to
any Real Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof, (j) Liens
securing Purchase Money Indebtedness, or the interests of lessors under Capital
Leases, to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Indebtedness refinancing such Indebtedness, (k) a Lien that Lender, at its
sole option, has approved in writing after the Borrower has submitted a written
request to Lender describing such Lien, (l) any non-exclusive trademark licenses
granted in the ordinary course of business and (m) other Liens securing
Indebtedness permitted under Section 7.1 in an amount not to exceed $1,000,000
at any time outstanding.

“Permitted Protest” means the right of any Obligated Party to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by such Obligated Party
in good faith, and (c) to the extent that any Obligated Party could be required
to pay the reserve with respect to such Lien, no Default or Event of Default
would result from such payment.

“Permitted Purchase Money Indebtedness” means Purchase Money Indebtedness
incurred after the Closing Date in an aggregate principal amount outstanding at
any time not exceeding (x) $1,000,000 during the 12 month period commencing on
the Closing Date, (y) $1,500,000 during the 12 month period commencing on the
first anniversary of the Closing Date and (z) $2,000,000 during the 12 month
period commencing on the second anniversary of the Closing Date.

 

23



--------------------------------------------------------------------------------

“Person” means a natural person, corporation, limited liability company, limited
partnership, general partnership, limited liability partnership, joint venture,
trust, land trust, business trust, or other organization, irrespective of
whether it is a legal entity, or a government, agency or political subdivision
thereof.

“Pledge Agreement” means a pledge agreement, in form and substance reasonably
satisfactory to Lender, pursuant to which Parent pledges to Lender all of its
Equity Interests in Borrower to secure Parent’s obligations under the Guaranty.

“Proceeds” means any proceeds (as that term is defined in the Code).

“Projections” means an annual budget for revenue, cash flow, operating expenses,
EBITDA and Adjusted EBITDA, on a continuing operations basis for the Borrower
and Parent on a consolidated basis for such fiscal year, together with
appropriate supporting details and underlying assumptions.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified ECP Obligated Party” means each Obligated Party that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

“Real Estate Subsidiaries” means each of Parent’s non-Guarantor Subsidiaries set
forth on Schedule R-1.

“Real Property” means, with respect to any Person, any estates or interests in
real property now owned or hereafter acquired by such Person and the
improvements thereto.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Banks” means major banks in the London interbank market selected by
Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous

 

24



--------------------------------------------------------------------------------

Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions authorized by 42 USC § 9601.

“Rent Termination Expense” means an amount equal to the lesser of (a) $1,400,000
and (b) the additional costs, fees, expenses and rental payments incurred by
Borrower in connection with termination of Borrower’s lease with respect to 530
Fifth Avenue, N.Y., N.Y.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law.

“Reserve Percentage” means, on any day, the maximum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves)
which is imposed on member banks of the Federal Reserve System against
“Euro-currency Liabilities” as defined in Regulation D.

“Reset Date” means the first day of an Interest Period.

“Responsible Officer” means as to any Person, the chief executive officer,
president, any vice president, the secretary or treasurer of such Person or,
with respect to financial matters, the chief financial officer of such Person.

“Restricted Payment” means (a) any dividend or other distribution, in cash or
other property, direct or indirect, on account of any class of Equity Interests
issued by any Obligated Party, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any class of Equity Interests issued by such
Obligated Party, now or hereafter outstanding, (c) any payment made to retire,
or obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests issued by any Obligated Party,
now or hereafter outstanding, (d) any payment or prepayment of principal, or
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Indebtedness owing to a holder of Equity Interests issued
by any Obligated Party, or to an Affiliate of a holder of Equity Interests
issued by any Obligated Party, to the extent such action would cause a net
reduction in the principal amount of such Indebtedness outstanding on the first
day of the fiscal quarter in which such action is taken, or (e) any payment to a
holder of Equity Interests issued by an Obligated Party or to an Affiliate of an
Obligated Party or to an Affiliate of any holder of Equity Interests issued by
an Obligated Party not expressly authorized herein or in any other Loan
Document.

“Revolving Interest Rate” means an interest rate per annum equal to (a) with
respect to Base Rate Loans, the greater of (i) one percent (1.00%) or (ii) the
sum of the Base Rate minus one-half percent (0.50%) and (b) with respect to
LIBOR Rate Loans, the sum of the LIBOR Rate plus two percent (2.00%).

 

25



--------------------------------------------------------------------------------

“Revolving Loan Commitment” means the commitment of Lender to make Advances
pursuant to Section 2.1.

“Sanctioned Country” means a country that is itself the subject of a sanctions
program maintained under any Anti-Terrorism Law.

“Sanctioned Person” means (i) any Person listed in any sanctions-related list of
designated Persons maintained under any Anti-Terrorism Law, (ii) any Person
located in, resident in, or organized under the laws of a Sanctioned Country,
(iii) any Person owned or controlled by a Person described in the foregoing
clauses (i) or (ii), or (iv) any other Person with whom or which it is unlawful
for a U.S. Person to transact under any Anti-Terrorism Law.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a “securities account” as that term is defined in the
Code.

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act and Applicable Law).

“Standby Letters of Credit” means all letters of credit issued in connection
with this Agreement as a credit enhancement for certain Indebtedness (other than
Indebtedness for borrowed money) of Borrower.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Equity Interests having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, document,
General Intangible, instrument, or Investment Property.

“Swap” means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder other than (a) a swap entered into on, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

“Swap Obligation” means with respect to an Obligation Party, its obligations
under a Hedging Agreement that constitutes as Swap.

 

26



--------------------------------------------------------------------------------

“Termination Date” means the earliest to occur of (a) the Maturity Date; (b) the
date the Lender terminates its obligations under this Agreement as referenced in
Sections 3.3 or 9.1; (c) the date the Borrower terminates this Agreement
pursuant to Section 3.5; and (d) the date this Agreement is otherwise terminated
for any reason pursuant to the terms of this Agreement.

“Trademark Security Agreement” means the Trademark Collateral Security Agreement
dated as of October 16, 2012 between Lender and Borrower.

“Trademarks” means, with respect to any Person, all trademarks (including
service marks), slogans, logos, certification marks, trade dress, uniform
resource locations (URLs), domain names, corporate names and trade names,
whether registered or unregistered, owned by or assigned to such Person and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered in the United States or any other
country or any political subdivision thereof), including, without limitation,
the registrations and applications listed in Schedule 5.12, together with any
and all (i) rights and privileges arising under applicable law with respect to
such Person’s use of any trademarks, (ii) reissues, continuations, extensions
and renewals thereof, (iii) income, fees, royalties, damages and payments now
and hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.

“USD-LIBOR-Reference Banks Rate” means the rate for a Reset Date as determined
on the basis of the rates at which deposits in Dollars are offered by the
Reference Banks at approximately 11:00 a.m., London time, on the day that is two
(2) London Banking Days preceding that Reset Date to prime banks in the London
interbank market for a period of one (1) month commencing on that Reset Date and
in an amount equal to the principal amount of the Loan. Lender will request the
principal London office of each of the Reference Banks to provide a quotation of
its rate. If at least two (2) such quotations are provided, the rate for that
Reset Date will be the arithmetic mean of the quotations. If fewer than two
(2) quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City,
selected by Lender, at approximately 11:00 a.m., New York City time, on that
Reset Date for loans in Dollars to leading European banks for a period of one
(1) month commencing on that Reset Date and in an amount equal to the Maximum
Amount.

“Voidable Transfer” has the meaning set forth in Section 17.6.

“2016 Projections” means the Projections of Parent on a consolidated basis for
the year ending December 31, 2016, including quarterly income statements.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that whenever
such accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as applied in preparation of the audited financial
statements of Borrower for the fiscal year ended

 

27



--------------------------------------------------------------------------------

December 31, 2014. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term “Parent” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Parent and its direct and indirect Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein. All Code definitions referenced in Section 1.1 or this Section 1.3 are
incorporated herein by reference.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “include” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to any
statute, treaty, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (any “Law”) shall include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time. Any reference herein to the satisfaction or
repayment in full of the Obligations shall mean the repayment in full in
immediately available funds (or cash collateralization in accordance with the
terms hereof) of all Obligations other than contingent indemnification
Obligations and other than any Bank Product Obligations that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding and are
not required to be repaid or cash collateralized pursuant to the provisions of
this Agreement. Any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns. Any requirement of a writing
contained herein or in the other Loan Documents shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

1.5. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

28



--------------------------------------------------------------------------------

2. LOAN AND TERMS OF PAYMENT.

2.1. Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, during the period
beginning on the Closing Date and ending on the day preceding the Maturity Date,
but not thereafter, Lender agrees to make advances (each, an “Advance” and,
collectively, the “Advances”) to Borrower in an amount at any one time
outstanding not to exceed the Maximum Revolver Amount less the Letter of Credit
Reserve.

(b) [Intentionally Deleted].

(c) Lender shall have no obligation to make an Advance hereunder prior to the
satisfaction or waiver of each of the conditions precedent to such Advance,
including without limitation, the conditions set forth in Section 3.2 hereof.

(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time prior to the
Maturity Date.

2.2. Prepayments.

(a) Prepayments from Net Cash Proceeds of Asset Dispositions. Promptly upon
receipt by any Obligated Party of the net proceeds of any Asset Disposition (in
one or a series of related transactions) (i.e., gross proceeds less the
reasonable costs of such Asset Disposition) in an amount in excess of
$2,000,000, but in no event more than five days following the date of such
receipt, Borrower shall prepay the Obligations in an amount equal to such net
proceeds. All such prepayments shall be applied to the Advances in accordance
with Section 2.2(e). Notwithstanding the foregoing, and provided no Event of
Default has occurred and is continuing, such prepayment shall not be required
(and such net proceeds may be retained by the applicable Obligated Party for the
purpose of such reinvestment) to the extent such Obligated Party reinvests such
net proceeds in replacement assets substantially similar to the assets sold or
destroyed within one hundred eighty (180) days (the “Reinvestment Period”) after
the date of such Asset Disposition; provided, that, (x) Borrower notifies Lender
of the intent to reinvest and of the completion of such reinvestment at the time
such net proceeds are received and when such reinvestment occurs, respectively,
(y) at the end of any Reinvestment Period, if the applicable Obligated Party has
failed to reinvest all or any portion of such net proceeds, Borrower shall be
required to repay the Obligations in an amount equal to the amount of such net
proceeds that have not been reinvested, as more fully set forth above and
(z) upon the occurrence and during the continuation of an Event of Default that
occurs at any time during any Reinvestment Period, Borrower shall be required to
repay the Obligations in an amount equal to the amount of any such net proceeds
that have not been reinvested as of such time, as more fully set forth above.
The foregoing shall not be deemed to be implied consent to any such sale
otherwise prohibited by the terms and conditions hereof.

(b) [Intentionally Deleted].

(c) Prepayments from Issuance of Indebtedness. Promptly upon the receipt by any
Obligated Party of the proceeds of the issuance of Indebtedness (other than
Indebtedness permitted by Section 7.1), but in no event more than five days
following the

 

29



--------------------------------------------------------------------------------

date of such receipt, Borrower shall prepay the Advances in an amount equal to
such proceeds, net of commissions and other reasonable costs associated
therewith. All such prepayments shall be applied to the Advances in accordance
with Section 2.2(e).

(d) [Intentionally Deleted].

(e) Application of Proceeds. With respect to the prepayments described in
subsections 2.2 (a) and (c) above, such prepayments shall be applied to reduce
the outstanding principal balance of the Advances but not as a permanent
reduction of the Maximum Revolver Amount. Considering each type of Advance being
prepaid separately, any such prepayment shall be applied first to Base Rate
Loans of the type required to be prepaid before application to LIBOR Rate Loans
of the type required to be prepaid.

(f) Voluntary Prepayments and Repayments. Borrower may, at any time upon not
less than three (3) Business Days prior notice to Lender, terminate the
Revolving Loan Commitment; provided, however, that the Revolving Loan Commitment
may not be terminated by Borrower until the aggregate outstanding amount of
Obligations are paid in full.

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each request for an Advance shall be made by an
irrevocable Notice of Borrowing (which may be delivered by electronic mail) by
an Authorized Person delivered to Lender (which notice must be received by
Lender no later than 2:00 p.m. (New York time) on the Business Day that is the
requested Funding Date of a Base Rate Loan and by the LIBOR Deadline with
respect to a LIBOR Rate Loan) specifying (i) the requested Funding Date (which
shall be a Business Day), (ii) the amount of such Borrowing, and (iii) whether
such Advances shall consist of Base Rate Loans or LIBOR Rate Loans, and, for
LIBOR Rate Loans, the Interest Period applicable thereto. At Lender’s election,
in lieu of delivering the above-described Notice of Borrowing, any Authorized
Person may give Lender telephonic notice of such request by the required time,
with any such telephonic notice to be confirmed in writing with a Notice of
Borrowing within 24 hours of the giving of such notice, but the failure to
provide such written confirmation shall not affect the validity of the request.
Submission of a request for an Advance hereunder shall obligate Borrower to pay
interest on such Advance in accordance with this Agreement from the date the
proceeds of such Advance are made available to Borrower by Lender under
Section 2.3(b) hereof.

(b) Making of Advances. If Lender has received a timely request for a Borrowing
in accordance with the provisions hereof, and subject to the satisfaction of the
applicable terms and conditions set forth herein, Lender shall make the proceeds
of such Advance available to Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds to Borrower’s
Designated Account.

2.4. Standby Letters of Credit. Subject to the terms and conditions hereof,
Lender shall issue or cause the issuance of Standby Letters of Credit by the
Issuer on behalf of Borrower; provided that Lender will not be required to issue
or cause to be issued any

 

30



--------------------------------------------------------------------------------

Standby Letter of Credit to the extent that issuance of such Standby Letter of
Credit would cause the sum of (i) the outstanding Advances plus (ii) the Letter
of Credit Reserve (after giving effect to such issuance) to exceed the Maximum
Revolver Amount. The Maximum Undrawn Amount of outstanding Standby Letters of
Credit shall not exceed $1,500,000 in the aggregate at any time. All
disbursements or payments related to Standby Letters of Credit shall be deemed
to be Base Rate Loans and shall bear interest at the Revolving Interest Rate for
Base Rate Loans. Standby Letters of Credit that have not been drawn upon shall
not bear interest.

2.5. Issuance of Standby Letters of Credit.

(a) Borrower may request Lender to issue or cause the issuance of a Standby
Letter of Credit by delivering to Lender Issuer’s standard form of letter of
credit and security agreement and standard form of letter of credit application
(collectively, the “Letter of Credit Application”) and any draft if applicable,
completed to the satisfaction of Lender; and such other certificates, documents
and other papers and information as Lender or Issuer may reasonably request.
Lender shall use its best efforts to cause all Standby Letters of Credit
requested by Borrower and approved by Lender in accordance with the terms of
this Agreement to be issued no later than three (3) Business Days after the day
so requested by Borrower.

(b) Each Standby Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or acceptances of issuance drafts when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Standby Letter of Credit’s date of issuance;
provided that, subject to the immediately succeeding sentence, Standby Letters
of Credit shall, at Borrower’s option, provide for automatic successive twelve
month renewals. With respect to clause (ii) above, in no event shall any Standby
Letters of Credit issued hereunder have a final expiry date later than the
Business Day immediately preceding the Maturity Date unless Borrower provides
cash collateral equal to not less than one hundred five percent (105%) of the
Maximum Undrawn Amount thereof to be held by Lender pursuant to a cash
collateral agreement in form and substance reasonably satisfactory to Lender.
All Standby Letters of Credit shall be subject to the laws or rules designated
in such Standby Letter of Credit, or if no such laws or rules are designated,
the International Standby Practices (ISP98 – International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”) and, as to matters not governed by
the ISP98 Rules, the laws of the State of New York.

2.6. Requirements For Issuance of Standby Letters of Credit.

(a) In connection with the issuance of any Standby Letter of Credit, Borrower
shall indemnify, save and hold Lender and Issuer harmless from any loss, cost,
expense or liability, including, without limitation, payments made by Lender or
Issuer and expenses and reasonable attorneys’ fees incurred by Lender or Issuer
arising out of, or in connection with, any Standby Letter of Credit to be issued
or created for Borrower. Neither Lender, nor Issuer nor any of their
correspondents shall be liable for any error, negligence, or mistakes, whether
of omission or commission, in following Borrower’s instructions or

 

31



--------------------------------------------------------------------------------

those contained in any Standby Letter of Credit or of any modifications,
amendments or supplements thereto or in issuing or paying any Standby Letter of
Credit except for Lender’s, any Issuer’s or such correspondents’ willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

(b) Borrower shall authorize and direct the Issuer of a Standby Letter of Credit
to deliver to Lender all related payment/acceptance advices, to deliver to
Lender all instruments, documents, and other writings and property received by
the Issuer pursuant to the Standby Letter of Credit and to accept and rely upon
Lender’s instructions and agreements with respect to all matters arising in
connection with the Standby Letter of Credit or the application therefor.

2.7. Payments.

(a) Payments by Borrower. Except as otherwise expressly provided herein, all
payments by Borrower shall be made to Lender’s Account, for the account of the
Lender, and shall be made in immediately available funds, no later than 2:00
p.m. (New York time) on the date specified herein. For purposes of calculating
interest, fees and charges, any payment received by Lender later than 3:00 p.m.
(New York time) shall be deemed to have been received on the following Business
Day, and any applicable interest or fee shall continue to accrue until such
following Business Day, and such payments shall be applied to the Obligations.

(b) Application of Payments.

(i) All payments shall be remitted to Lender when due and, following the
occurrence and during the continuation of an Event of Default, all such payments
and all proceeds of Collateral received by Lender shall be applied upon receipt
as follows:

(1) first, to pay any Lender Expenses then due to Lender under the Loan
Documents, until paid in full,

(2) second, to pay any fees then due to Lender under the Loan Documents, until
paid in full,

(3) third, to pay interest due in respect of the Advances, until paid in full,

(4) fourth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Lender, to be held by Lender, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount of the Bank Products
Reserve until all Obligated Parties’ obligations in respect of the Bank Products
have been paid in full or the cash collateral amount has been exhausted and
(iii) to Lender, to be held by Lender, for the benefit of Issuer, as cash
collateral in an amount up to one hundred and five percent (105%) of the Letter
of Credit Reserve,

 

32



--------------------------------------------------------------------------------

(5) fifth, to pay any other Obligations (including Bank Product Obligations)
until paid in full, and

(6) sixth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under Applicable Laws.

(ii) Except as set forth in Section 2.8, so long as no Default or Event of
Default has occurred and is continuing, this Section 2.7(b) shall not apply to
any payment or prepayment made by Borrower to Lender, and any such payments or
prepayments shall be applied to the Obligations in the order specified by
Borrower.

(iii) Except as set forth in Section 2.8, in the event of a direct conflict
between the priority provisions of this Section 2.7 and other provisions
contained in any other Loan Document, it is the intention of the parties hereto
that such priority provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.7 shall control and
govern.

2.8. Overadvances. If, at any time or for any reason, the sum of (a) the
aggregate amount of outstanding Advances plus (b) the Letter of Credit Reserve
is greater than the maximum amount allowed to be outstanding as set forth in
Section 2.1 (an “Overadvance”), Borrower immediately shall pay to Lender, upon
demand, in cash or immediately available funds, the amount of such excess, which
amount shall be used by Lender to reduce the Obligations in accordance with the
priorities set forth in Section 2.7(b). Without limiting the foregoing, Borrower
hereby promises to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full as and when due and payable under the
terms of this Agreement and the other Loan Documents.

2.9. Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in clause (b) below, all Obligations that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a rate per annum equal to the
applicable Revolving Interest Rate.

(b) Default Rate. At the election of Lender, upon the occurrence and during the
continuation of an Event of Default, all Obligations that have been charged to
the Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof at a per annum rate equal to five (5) percentage points above
the per annum rate otherwise applicable hereunder.

(c) Payment. Except as otherwise provided in Section 2.14 or 2.15, interest and
all other fees payable hereunder shall be due and payable, in arrears, on the
first day of each month at any time that Obligations are outstanding or that
Lender has an obligation to extend credit hereunder. Borrower hereby authorizes
Lender to charge to the Designated Account (i) all interest and the facility fee
payable as provided in Section 2.14(b);

 

33



--------------------------------------------------------------------------------

provided that the Borrower has received written notice of such charge not less
than three (3) Business Days prior thereto and (ii) all fees, all other Lender
Expenses, all other fees and costs provided for in Section 2.14, and all other
payments due under any Loan Document (including any amounts due and payable to
any Bank Product Provider in respect of Bank Products) to the extent any such
amounts have not been paid to Lender in cash within forty-five (45) days
following the Borrower’s receipt of written demand therefor; provided that if
there are not enough funds on deposit in the Designated Account such amounts
may, at any time prior to the Maturity Date at Lender’s election, be charged to
Borrower’s Loan Account, which amounts thereafter shall constitute Advances
hereunder and shall accrue interest at the rate then applicable to Base Rate
Advances hereunder. Any interest not paid when due shall be compounded by being
charged to Borrower’s Loan Account and shall thereafter at any time prior to the
Maturity Date constitute Advances hereunder and shall accrue interest at the
rate then applicable to Base Rate Advances hereunder.

(d) Computation. All rates of interest calculated by reference to the LIBOR Rate
and fees chargeable under the Loan Documents shall be computed on the basis of a
360-day year for the actual number of days elapsed. All rates of interest
calculated by reference to Base Rate shall be computed on the basis of a 360-day
year for the actual number of days elapsed. In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate.

(e) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest paid or payable under this Agreement, plus any other amounts (including
under Section 2.14) paid or payable as compensation for the use, forbearance or
detention of money in connection herewith, exceed the maximum amount permissible
under any Applicable Law that a court of competent jurisdiction shall, in a
final determination, deem applicable. Borrower and Lender, in executing and
delivering this Agreement, intend legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided, however, that
anything contained herein to the contrary notwithstanding, if said rate or rates
of interest or manner of payment exceeds the maximum allowable under Applicable
Law, then, ipso facto, as of the date of this Agreement, Borrower is and shall
be liable only for the payment of such maximum as allowed by law, and payment
received from Borrower in excess of such legal maximum, whenever received, shall
be applied to reduce the principal balance of the Obligations to the extent of
such excess or returned to Borrower if all outstanding Obligations have been
paid in full.

(f) Notwithstanding anything to the contrary in this Section 2.9, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under the Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Swap Obligations; provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Obligated Parties that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth herein.

 

34



--------------------------------------------------------------------------------

2.10. Cash Management. To the extent the Obligated Parties (other than Parent)
maintain Deposit Accounts (other than Excluded Deposit Accounts) with balances
of $2,500,000 or more individually or in the aggregate (except, in each case, to
the extent such Deposit Account is maintained at CONA), as permitted under the
terms of Section 6.16 hereof, each such Deposit Account shall be subject to a
Control Agreement; provided that if (a) Borrower has delivered Control
Agreements in respect of Deposit Accounts with balances in an aggregate amount
taken together with any balances held in any Deposit Account maintained at CONA
equal to the Maximum Revolver Amount and (b) the aggregate balance maintained in
Deposit Accounts that are subject to Control Agreements taken together with
balances held in Deposit Accounts maintained at CONA is not less than the
Maximum Revolver Amount, then no further Control Agreements shall be required to
be delivered. Each Control Agreement shall be in form and substance reasonably
acceptable to Lender, and each such Control Agreement shall provide, among other
things, that (i) the applicable Cash Management Bank has no rights of setoff or
recoupment or any other claim against the applicable Deposit Account, other than
for payment of its service fees and other charges directly related to the
administration of such Deposit Account and for returned checks or other items of
payment, and (ii) following receipt by such Cash Management Bank of a notice of
exclusive control from Lender with respect to such Deposit Account, such Cash
Management Bank will forward all amounts (when available as good funds) in such
Deposit Account as directed by Lender. Lender hereby agrees that it may deliver
a notice of exclusive control only after the occurrence and during the
continuation of an Event of Default. Borrower hereby grants a Lien to Lender in
each of Borrower’s Deposit Accounts (other than Excluded Deposit Accounts).

2.11. Crediting Payments. The receipt of any payment item by Lender shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds or ACH credit made to the Lender’s Account
or unless and until such payment item is honored when presented for payment.
Should any payment item not be honored when presented for payment, then Borrower
shall be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Lender only if it is received into the
Lender’s Account on a Business Day on or before 3:00 p.m. (New York time). If
any payment item is received into the Lender’s Account on a non-Business Day or
after 3:00 p.m. (New York time) on a Business Day, it shall be deemed to have
been received by Lender as of the opening of business on the immediately
following Business Day.

2.12. Designated Account. Lender is authorized to make an Advance under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.9(c). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Lender hereunder. Unless
otherwise agreed by Lender and Borrower, any Advance requested by Borrower and
made by Lender hereunder shall be disbursed to the Designated Account.

 

35



--------------------------------------------------------------------------------

2.13. Maintenance of Loan Account; Statements of Obligations. Lender shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances and Standby Letters of Credit
made or issued by Lender to Borrower or for Borrower’s account, and with all
other payment Obligations (except for Bank Product Obligations) hereunder or
under the other Loan Documents, including, accrued interest, fees and Lender
Expenses. In accordance with Section 2.11, the Loan Account will be credited
with all payments received by Lender from Borrower or for Borrower’s account.
Lender shall render monthly statements regarding the Loan Account to Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Expenses owing, and such statements, absent
manifest error, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrower and Lender unless, within 30 days
after receipt thereof by Borrower, Borrower shall deliver to Lender written
objection thereto describing the error or errors contained in any such
statements.

2.14. Fees. Borrower shall pay to Lender the following fees and charges, which
fees and charges shall be fully earned and non-refundable when paid
(irrespective of whether this Agreement is terminated thereafter):

(a) Revolving Loan Commitment Fee. A commitment fee of $100,000, representing
one half of one percent (0.50%) of the Maximum Revolver Amount, which shall be
due and payable on the Closing Date.

(b) Facility Fee. If, for any calendar quarter, the average daily unpaid balance
of the Advances and the undrawn amount of any outstanding Standby Letters of
Credit for each day of such calendar quarter does not equal the Maximum Revolver
Amount, then Borrower shall pay to Lender a fee at a rate equal to one-quarter
of one percent (0.25%) per annum of the amount by which the Maximum Revolver
Amount exceeds such average daily unpaid balance. Such fee shall be payable to
Lender in arrears on the first day of each calendar quarter with respect to the
previous calendar quarter.

(c) Standby Letter of Credit Fees; Cash Collateral.

(i) Borrower shall pay (y) to Lender, fees for each Standby Letter of Credit for
the period from and excluding the date of issuance of same to and including the
date of expiration or termination, equal to the average daily face amount of
each outstanding Standby Letter of Credit multiplied by the Revolving Interest
Rate applicable to LIBOR Rate Loans per annum, the fees under this
Section 2.14(c)(i)(y) to be calculated on the basis of a 360-day year for the
actual number of days elapsed and to be payable monthly in arrears on the first
day of each month and on the Termination Date and (z) to Lender for the benefit
of the Issuer, any and all customary fees and expenses in connection with any
Standby Letter of Credit, including, without limitation, in connection with the
issuance, amendment or renewal of any such Standby Letter of Credit, (all of the
foregoing fees, the “Letter of Credit Fees”). All such charges shall be deemed
earned in full on the date when the same are due and payable hereunder and shall
not be subject to rebate or pro-ration upon the termination of this Agreement
for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any

 

36



--------------------------------------------------------------------------------

subsequent change in the Issuer’s prevailing charges for that type of
transaction. Upon and after the occurrence of an Event of Default, and during
the continuation thereof, Lender may increase the Letter of Credit Fees set
forth in Section 2.14(c)(i)(y) by two percent (2.0%) per annum.

(ii) On demand from Lender at any time following (x) the occurrence and
continuation of an Event of Default or (y) any termination of the Revolving Loan
Commitment, Borrower will cause cash to be deposited and maintained in an
account with Lender, as cash collateral for the Obligations, in an amount equal
to one hundred and five percent (105%) of the Letter of Credit Reserve, and
Borrower hereby irrevocably authorizes Lender, in its discretion, on Borrower’s
behalf and in Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by Borrower, in the amounts required
to be made by Borrower, out of the proceeds of Accounts or other Collateral or
out of any other funds of Borrower coming into Lender’s possession at any time.
Lender will invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Lender and Borrower mutually agree and
the net return on such investments shall be credited to such account and
constitute additional cash collateral. Borrower may not withdraw amounts
credited to any such account except upon payment and performance in full of all
Obligations and termination of this Agreement.

2.15. LIBOR Rate Provisions.

(a) LIBOR Election. So long as no Event of Default has occurred and is
continuing, Borrower may, by notifying Lender prior to 2:00 p.m. (New York time)
by the LIBOR Deadline, elect to exercise Borrower’s option (the “LIBOR Option”)
to (i) convert at any time all or any part of designated outstanding Advances
equal to $100,000 and integral multiples of $100,000 in excess of that amount
(other than Overadvances) from Base Rate Loans to LIBOR Rate Loans or (ii) upon
the expiration of any Interest Period applicable to a LIBOR Rate Loan, to
(a) continue all or any portion of such LIBOR Rate Loan equal to $100,000 and
integral multiples of $100,000 in excess of that amount (other than
Overadvances) as a LIBOR Rate Loan or (b) convert all or any portion of such
LIBOR Rate Loan to a Base Rate Loan. The succeeding Interest Period(s) of such
continued or converted Advance commence on the last day of the Interest Period
of the Advance to be continued or converted. Notice of Borrower’s election of
the LIBOR Option for any Interest Period shall be made by delivery by Borrower
to Lender of a Notice of Continuation/Conversion with respect to any such
conversion/continuation received by Lender before the LIBOR Deadline, or by
telephonic notice to Lender by Borrower received by Lender before the LIBOR
Deadline (to be confirmed by delivery to Lender of a Notice of
Continuation/Conversion received by Lender prior to 2:00 p.m. (New York time) on
the same day). The Notice of Continuation/Conversion with respect to such
conversion/continuation shall certify: (1) the proposed conversion/continuation
date (which shall be a Business Day); (2) the amount of the Advance to be
converted/continued; and (3) in the case of conversion to, or a continuation of,
a LIBOR Rate Loan, the requested Interest Period. Upon the expiration of an
Interest Period for a LIBOR Rate Loan, in the absence of a new Notice of
Continuation/Conversion or a telephonic notice received by Lender by the LIBOR
Deadline, the LIBOR Rate Loan then maturing shall be

 

37



--------------------------------------------------------------------------------

automatically converted to a Base Rate Loan. Each Notice of
Continuation/Conversion shall be irrevocable and binding on Borrower. At any
time that an Event of Default has occurred and is continuing, Borrower no longer
shall have the option to request that Advances bear interest determined by
reference to the LIBOR Rate, and Lender shall have the right to convert the
interest rate on all outstanding LIBOR Rate Loans to the rate then applicable to
Base Rate Loans hereunder for the remainder of such Interest Period.

(b) Base Rate Loans in Absence of LIBOR Election Availability. If Borrower is
not entitled to exercise the LIBOR Option for such Interest Period, then
interest on all of the Advances (including Advances that were treated as LIBOR
Rate Loans during the immediately preceding Interest Period) shall be determined
for such Interest Period by reference to the Base Rate.

(c) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Lender on a prospective basis to take into
account any additional or increased costs to Lender of maintaining or obtaining
any eurodollar deposits or increased costs, in each case, due to any Change in
Law occurring subsequent to the commencement of the then applicable Interest
Period, including changes in tax laws (except changes of general applicability
in corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest by reference
to the LIBOR Rate. In any such event, Lender shall give Borrower notice of such
a determination and adjustment and, upon its receipt of the notice from Lender,
Borrower may, by notice to Lender (A) require Lender to furnish to Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans
with respect to which such adjustment is made.

(ii) In the event that any change in any law, regulation, treaty, or directive,
or any change therein or in the interpretation or application thereof, including
without limitation any Change in Law, shall at any time after the date hereof,
in the reasonable opinion of Lender, make it unlawful for Lender to fund or
maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates by reference to the LIBOR Rate, or Lender
determines (which determination shall be conclusive and binding upon all parties
hereto) that by reason of circumstances affecting the London interbank market
adequate and fair means do not exist for ascertaining the LIBOR Rate, Lender
shall give notice of such changed circumstances or determination to Borrower,
and (A) with respect to any LIBOR Rate Loans that are outstanding, the date
specified in Lender’s notice shall be deemed to be the last day of the Interest
Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (B) Borrower shall not be entitled to elect the LIBOR Option until such
notice has been withdrawn.

(d) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, Lender is not required to actually acquire eurodollar deposits
to fund or otherwise match fund any Advance as to which interest accrues by
reference to the LIBOR Rate.

 

38



--------------------------------------------------------------------------------

(e) No more than a total of five (5) LIBOR Rate Loans may be outstanding at any
time.

(f) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all losses or expenses that Lender may sustain or incur as a consequence
of any prepayment, conversion of or any default by Borrower in the payment of
the principal of or interest on any LIBOR Rate Loan or failure by Borrower to
complete a Borrowing of, a prepayment of or conversion of or to a LIBOR Rate
Loan after a Notice of Borrowing or a Notice of Continuation/Conversion with
respect thereto has been given, including, but not limited to, any interest
payable by Lender to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by Lender to
Borrower shall be conclusive absent manifest error.

2.16. Capital Requirements. If, after the date hereof, Lender reasonably
determines that (a) any Change in Law, or the adoption of or change in any law,
rule, regulation or guideline regarding capital requirements for banks or bank
holding companies, or any change in the interpretation or application thereof by
any Governmental Authority charged with the administration thereof, or
(b) compliance by Lender or its parent bank holding company with any guideline,
request, or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Lender’s
or such holding company’s capital as a consequence of Lender’s obligations
hereunder to a level below that which Lender or such holding company could have
achieved but for such adoption, change, or compliance (taking into consideration
Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by Lender to be material, then Lender may notify Borrower
thereof. Following receipt of such notice, Borrower agrees to pay Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 90 days after presentation by Lender of
a statement in the amount and setting forth in reasonable detail Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error) so long
as such demand is made by Lender within 90 days of any such determination by
Lender. In determining such amount, Lender may use any reasonable averaging and
attribution methods. For purposes of this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Regulations and
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities (whether or not having the force of law), in each
case pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.

 

39



--------------------------------------------------------------------------------

3. CONDITIONS; TERM OF AGREEMENT

3.1. Conditions Precedent to Effectiveness. The effectiveness of this Agreement
is subject to the fulfillment, to the satisfaction of Lender, of each of the
conditions precedent set forth below:

(a) Lender shall have filed appropriate financing statements on Form UCC-1 in
such office or offices as may be necessary or, in the opinion of Lender,
desirable to perfect the Lender’s Liens in and to the Collateral, including
without limitation, financing statements naming Borrower as debtor, and Lender,
as secured party, describing all assets of Borrower in form reasonably
satisfactory to Lender;

(b) Lender shall have received each of the following documents, in form and
substance reasonably satisfactory to Lender, duly executed, and each such
document shall be in full force and effect:

(i) this Agreement,

(ii) the Reaffirmation of Collateral Documents,

(iii) the Closing Certificate,

(iv) the Copyright Security Agreement dated as of the Closing Date made by
Parent in favor of Lender; and

(v) a Letter of Credit Application.

(c) Lender shall have received a certificate from the corporate secretary (or a
manager in the case of a limited liability company) of each Obligated Party
(i) attesting to the duly adopted resolutions of such Person’s Board of
Directors authorizing execution, delivery and performance of the Loan Documents
to which it is a party and authorizing specific officers of such Person to
execute the same, and (ii) attesting to the incumbency and signatures of such
specific officers of such Person;

(d) Lender shall have received for each Obligated Party copies of such Person’s
Governing Documents, as amended, modified, or supplemented to the Closing Date,
certified by its corporate secretary (or a manager in the case of a limited
liability company);

(e) Lender shall have received certificates of status with respect to each
Obligated Party, dated within thirty (30) days of the Closing Date, such
certificates to be issued by the appropriate officers of the jurisdiction of
organization of such Person and each other jurisdiction in which its failure to
be duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Person is in good standing in such
jurisdiction;

(f) Lender shall have received all certificates of insurance as are required by
Section 6.6, the form and substance of which shall be reasonably satisfactory to
Lender together with endorsements to such policies naming Lender as lender loss
payee and additional insured, in form and substance reasonably satisfactory to
Lender;

 

40



--------------------------------------------------------------------------------

(g) Lender shall have received an opinion of counsel to the Obligated Parties,
in form and substance reasonably satisfactory to Lender;

(h) Borrower shall have paid (i) all of Lender’s reasonable costs and expenses
incurred in connection with underwriting, approving, negotiating, preparing and
closing of the Loan Documents, and (ii) all Lender Expenses incurred in
connection with the transactions evidenced by this Agreement; and

(i) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Lender.

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender to make Advances or issue Standby Letters of Credit at any time (or to
extend any other credit hereunder, but excluding Advances, the proceeds of which
are to reimburse Lender for amounts drawn under a Standby Letter of Credit)
shall be subject to the satisfaction or waiver of each of the following
conditions precedent:

(a) the representations and warranties contained in this Agreement (other than
any representations and warranties provided under Section 5.2) and the other
Loan Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Change” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the date of such Advance, Standby Letter of Credit
or other extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date),

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such Advance or other extension of credit, nor shall either result from
the making thereof, and

(c) in the case of any Standby Letters of Credit requested to be issued, after
giving effect thereto, the aggregate Maximum Undrawn Amount of all Standby
Letters of Credit shall not exceed the maximum amount permitted under
Section 2.4.

3.3. Term. This Agreement shall become effective upon the execution and delivery
hereof by Borrower and Lender and shall continue in full force and effect for a
term ending on the Maturity Date. The foregoing notwithstanding, the Lender
shall have the right to terminate its obligations under this Agreement upon
notice upon the occurrence and during the continuation of an Event of Default.

 

41



--------------------------------------------------------------------------------

3.4. Effect of Termination. On the Termination Date, all Obligations (including
all Bank Products Obligations, unless otherwise agreed by the relevant Bank
Product Provider) immediately shall become due and payable without notice or
demand (including providing cash collateral to be held by Lender for the benefit
of the Bank Product Providers with respect to the then extant Bank Products
Obligations). No termination of this Agreement, however, shall relieve or
discharge any Obligated Party of their duties, Obligations, or covenants
hereunder or under any other Loan Documents, and the Lender’s Liens in the
Collateral shall remain in effect until all Obligations have been paid in full,
and the Lender’s obligations to provide additional credit hereunder have been
terminated. When this Agreement has been terminated and all of the Obligations
have been paid in full, and the Lender’s obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, (a) Lender
will execute and deliver, or authorize the filing of, any UCC termination
statements, lien releases, mortgage releases, re-assignments of Trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Lender’s Liens and all notices of security
interests and liens previously filed by Lender with respect to the Obligations,
and (b) the fees set forth in Section 2.14 hereof will no longer accrue.

3.5. Early Termination by Borrower. Borrower has the option, at any time upon
sixty (60) days’ prior written notice to Lender, to terminate this Agreement by
paying to Lender, in full and in cash, all Obligations (including delivering to
Lender cash collateral (i) with respect to all then extant Bank Products
Obligations, to be held by Lender for the benefit of the Bank Product Providers
but excluding any contingent Obligations and (ii) in an amount equal to one
hundred and five percent (105%) of the Letter of Credit Reserve).

 

4. CREATION OF SECURITY INTEREST

4.1. Grant of Security Interest. Borrower hereby grants to Lender, for the
benefit of Lender (and any Bank Product Provider to the extent that it has
provided Bank Products to any Obligated Party), a continuing security interest
in all of Borrower’s right, title, and interest in all currently existing and
hereafter acquired or arising Collateral in order to secure prompt repayment of
any and all of the Obligations in accordance with the terms and conditions of
the Loan Documents and in order to secure prompt performance by Borrower of each
of its covenants and duties under the Loan Documents. The Lender’s Liens in and
to the Collateral shall attach to all Collateral without further act on the part
of Lender or Borrower. Except to the extent expressly set forth this Agreement,
Borrower has no authority, express or implied, to dispose of any item or portion
of the Collateral.

4.2. Collection Accounts, General Intangibles and Chattel Paper. At any time
after the occurrence and during the continuation of an Event of Default, Lender
or Lender’s designee may (i) notify obligors that Accounts, Chattel Paper or
General Intangibles of Borrower have been assigned to Lender or that Lender has
a security interest therein and (ii) collect with respect to all Chattel Paper
or General Intangibles of Borrower directly and charge the collection costs and
expenses to the Loan Account.

 

42



--------------------------------------------------------------------------------

4.3. Filing of Financing Statements; Commercial Tort Claims.

(a) Borrower authorizes Lender to file any financing statement necessary or
desirable to effectuate the transactions contemplated by the Loan Documents, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of Borrower where permitted by Applicable
Laws. Borrower hereby ratifies the filing of any such financing statement filed
without the authorization of Borrower prior to the date hereof.

(b) If Borrower acquires any commercial tort claim (other than any Excluded
Commercial Tort Claim) after the date hereof, Borrower shall promptly (but in
any event within 5 Business Days after such acquisition) deliver to Lender a
written description of such commercial tort claim and shall deliver a written
agreement, in form and substance satisfactory to Lender, pursuant to which
Borrower shall grant a perfected security interest in all of its right, title
and interest in and to such commercial tort claim to Lender, as security for the
Obligations (a “Commercial Tort Claim Assignment”).

4.4. Delivery of Additional Documentation Required. At any time upon the request
of Lender, Borrower shall execute and deliver to Lender, any and all financing
statements, original financing statements in lieu of continuation statements,
fixture filings, security agreements, pledges, assignments, Commercial Tort
Claim Assignments, endorsements of certificates of title, and all other
documents (collectively, the “Additional Documents”) that Lender may request in
its Permitted Discretion, in form and substance reasonably satisfactory to
Lender, to create, perfect and continue perfected or better perfect the Lender’s
Liens in the Collateral (whether now owned or hereafter arising or acquired), to
create and perfect Liens in favor of Lender in any Real Property or other
Collateral acquired by Borrower after the Closing Date, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by Applicable Law, if Borrower fails
to execute and deliver such Additional Documents (other than financing
statements, original financing statements in lieu of continuation statements or
fixture filings) within 10 Business Days after such written request, Borrower
authorizes Lender to execute any such Additional Documents in Borrower’s name
and authorizes Lender to file such executed Additional Documents in any
appropriate filing office.

4.5. Intellectual Property.

(a) The Borrower shall notify Lender immediately if it knows or has reason to
know that any application or registration relating to any material Patent,
Trademark or Copyright (now or hereafter existing) owned by Borrower or Parent
may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding the Borrower’s
ownership of any material Patent, Trademark or Copyright, its right to register
the same, or to keep and maintain the same.

(b) The Borrower shall promptly notify Lender if either Borrower or Parent,
either directly or through any agent, employee or designee, has received
approval for the registration of any Patent, Trademark or Copyright with the
United States Patent

 

43



--------------------------------------------------------------------------------

and Trademark Office, the United States Copyright Office or any similar office
or agency, and, upon request of Lender, the Borrower or Parent, as applicable,
shall execute and deliver any and all security agreements as Lender may request
to evidence the Lender’s first priority Lien on such Patent, Trademark or
Copyright, and the General Intangibles of Borrower or Parent, as applicable,
relating thereto or represented thereby.

(c) The Borrower shall take all actions necessary or requested by Lender to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each Patent, Trademark and Copyright (now or
hereafter existing) owned by Borrower or Parent, including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless the Borrower
shall reasonably determine that such Patent, Trademark or Copyright is not
material to the conduct of Borrower’s business.

(d) The Borrower or Parent, as applicable, shall promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Borrower shall deem reasonably appropriate under the circumstances to
protect such Patent, Trademark or Copyright, except to the extent the failure to
take any such action could not reasonably be expected to result in a Material
Adverse Change.

(e) On such periodic basis as Lender shall reasonably require, but not more than
once in any fiscal year, Borrower and Parent shall (i) cause all material
Patents, Copyrights, and Trademarks acquired or created by any Obligated Party
that are not already the subject of a registration with the appropriate filing
office (or an application therefor diligently prosecuted) to be registered with
such appropriate filing office in a manner sufficient to impart constructive
notice of any Obligated Party’s ownership thereof (unless Borrower or Parent, as
applicable, determines, in its reasonable discretion, that the failure to so
apply or register will not result in a Material Adverse Change to any Obligated
Party’s business), and (ii) cause to be prepared, executed, and delivered to
Lender supplemental schedules to the applicable Loan Documents to identify such
Patents, Copyrights, and Trademarks as being subject to the Liens created
thereunder, such schedules to be delivered to Lender concurrently with the
delivery of the annual financial statement of Parent and its direct and indirect
Subsidiaries delivered pursuant to Section 6.2(b) of this Agreement, commencing
with fiscal year 2016.

4.6. [Intentionally Deleted].

4.7. Right to Inspect. Lender (through any of its officers, employees, or
agents) shall have the right (at the Borrower’s expense):

(a) (i) So long as no Event of Default has occurred and is continuing, once per
fiscal year, during normal business hours and after reasonable prior notice and
(ii) if an Event of Default has occurred and is continuing, at Lender’s
discretion, to: (A) inspect the Books and make copies or abstracts thereof,
(B) for the purpose of reviewing or inspecting Collateral, access any and all
storage facilities (including any electronic vault or database) where any
Collateral or information relating to Collateral may be stored and check, test,

 

44



--------------------------------------------------------------------------------

and appraise the Collateral, or any portion thereof, in order to verify
Borrower’s financial condition or the amount, quality, value, condition of, or
any other matter relating to, the Collateral and (C) visit the properties of
Borrower, discuss Borrower’s business, assets, liabilities, financial condition,
results of operations and business prospects, insofar as the same are reasonably
related to the rights of the Lender hereunder or under any of the Loan
Documents, with Borrower’s principal officers, independent accountants and other
professionals providing services to Borrower, and any other Person, provided,
that a Responsible Officer of the Borrower or Parent shall have the right to
participate in any such meeting or discussion with such accountants,
professionals and other Persons, provided, further that Borrower shall make such
Responsible Officer available for such meetings or discussions during normal
business hours at such time as is mutually agreed; and

(b) If an Actionable Default has occurred and is continuing, at Lender’s
discretion, to communicate directly with any and all Account Debtors to verify
the existence and terms of their respective Accounts; provided that nothing in
this Section 4.7(b) shall be construed to grant Lender any rights of examination
and inspection with respect to any Account Debtor which are greater than
Borrower’s rights of examination and inspection with respect to such Account
Debtor.

4.8. Securities Accounts. No arrangement contemplated hereby in respect of any
Securities Accounts or other Investment Property shall be modified by Borrower
without the prior written consent of Lender. Upon the occurrence and during the
continuation of an Event of Default, Lender may notify any securities
intermediary to liquidate the applicable Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof as
directed by Lender.

4.9. Borrower’s Perfection. Lender is authorized to file any UCC-3 statements of
continuation, assignment or amendment as it may determine in its Permitted
Discretion to be necessary to enable it to protect and maintain its interests
under this Agreement. Borrower shall execute such other financing statements and
amendments thereof, in form and substance satisfactory to Lender, as Lender may
reasonably request in order to protect and maintain its interests under this
Agreement.

 

5. REPRESENTATIONS AND WARRANTIES

In order to induce Lender to enter into this Agreement, the Borrower and Parent
make the following representations and warranties to Lender which shall be true,
correct, and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Change” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification), as of the Closing
Date, and (except with respect to the representations and warranties under
Section 5.2) as of the date of the making of each Advance and issuance of each
Standby Letter of Credit (or other extension of credit) made or issued
thereafter, as though made on and as of the date of such Advance or Standby
Letter of Credit (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date, in

 

45



--------------------------------------------------------------------------------

which case such representations and warranties shall be true, correct and
complete as of such earlier date):

5.1. No Encumbrances. Borrower has good title to the Collateral, free and clear
of Liens except for Permitted Liens and except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.

5.2. Disaster Recovery. Each Obligated Party has established and maintains a
disaster recovery plan capable of remote operation through backup servers.

5.3. Location of Books and Equipment. The Books are not stored with a bailee,
warehouseman, or similar party and are located in the Obligated Parties’
possession only at the locations identified on Schedule 5.3, as such schedule
may be amended from time to time in accordance with this Agreement. All
Equipment of each Obligated Party consisting of computers and servers are
located at the locations identified (i) on Schedule 5.3, as such schedule may be
amended from time to time in accordance with this Agreement, (ii) or otherwise
in a notice to Lender.

5.4. Due Organization and Qualification; Capitalization; Location of Chief
Executive Office; FEIN.

(a) The jurisdiction of organization of each Obligated Party is set forth on
Schedule 5.4(a), as such schedule may be amended from time to time in accordance
with this Agreement.

(b) The chief executive office of each Obligated Party is located at the address
indicated on Schedule 5.4(b), as such schedule may be amended from time to time
in accordance with this Agreement, and the FEIN of each Obligated Party is
identified in Schedule 5.4(b), as such schedule may be amended from time to time
in accordance with this Agreement.

(c) Set forth on Schedule 5.4(c) (as such schedule may be amended from time to
time in accordance with this Agreement), is a complete and accurate list of each
Obligated Party’s direct and indirect Subsidiaries, showing the jurisdiction of
their organization.

(d) Each Obligated Party is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to result in a Material Adverse Change. No Obligated Party is required
to obtain any licenses, permits or approvals from any Governmental Authority in
order to engage in its line of business which it has not duly obtained or the
failure of which to obtain could reasonably be expected to result in a Material
Adverse Change.

(e) Set forth on Schedule 5.4(e) (as such schedule may be amended from time to
time in accordance with this Agreement), is a complete and accurate description
of

 

46



--------------------------------------------------------------------------------

the authorized Equity Interests of each Obligated Party by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding. All of the outstanding Equity Interests of each such
Obligated Party has been validly issued and is fully paid and non-assessable.
Other than as described on Schedule 5.4(e) (as such schedule may be amended from
time to time in accordance with this Agreement), there are no subscriptions,
options, warrants, or calls relating to any shares of any Obligated Party’s
Equity Interests, including any right of conversion or exchange under any
outstanding security or other instrument. Except as described on Schedule
5.4(e), no Obligated Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.

(f) As of the Closing Date, no Obligated Party holds any commercial tort claims
(other than any Excluded Commercial Tort Claim), except as set forth on Schedule
5.4(f).

5.5. Due Authorization; No Conflict.

(a) The execution, delivery, and performance by each Obligated Party of this
Agreement and the other Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of each such Obligated Party.

(b) The execution, delivery, and performance by each Obligated Party of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to such Obligated Party, the Governing Documents of such Obligated
Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on such Obligated Party, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of such Obligated Party, except for
such conflicts which could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change, (iii) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Obligated Party, other than Permitted Liens, or
(iv) require any approval of such Obligated Party’s interest holders or any
approval or consent of any Person under any material contractual obligation of
such Obligated Party which, in any such case, has not already been obtained and
that are still in full force and effect.

(c) Other than the filing of the financing statements, the execution, delivery,
and performance by each Obligated Party, and the other Persons party to this
Agreement, and the other Loan Documents to which such Obligated Party is a party
do not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any Governmental Authority or other
Persons.

(d) This Agreement and the other Loan Documents to which each Obligated Party is
a party, and all other documents contemplated hereby and thereby, when executed
and delivered by each Obligated Party (as applicable) will be the legally valid
and binding obligations of such Obligated Party (as applicable) enforceable
against each such

 

47



--------------------------------------------------------------------------------

Obligated Party in accordance with their respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

(e) The Lender’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

5.6. Litigation. Other than those matters disclosed on Schedule 5.6, there are
no actions, suits, or proceedings pending or, to the best knowledge of Borrower,
threatened against any Obligated Party that, either individually or in the
aggregate, if determined adversely, could reasonably be expected to result in a
Material Adverse Change.

5.7. No Material Adverse Change. All financial statements relating to Parent on
a consolidated basis that have been delivered by Borrower to Lender have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the financial
condition of Parent on a consolidated basis as of the date thereof and results
of operations for the period then ended. There has not been a Material Adverse
Change with respect to any Obligated Party since December 31, 2015, except that
any effect resulting from any matter disclosed in the annual report on Form 10-K
for Borrower for the year ended December 31, 2014 (other than disclosures in the
“Risk Factors” or “Forward Looking Statements” sections of such reports or any
other disclosures in such reports to the extent they are similarly predictive or
forward-looking in nature) shall not be considered when determining whether a
Material Adverse Change shall have occurred.

5.8. Fraudulent Transfer.

(a) Each Obligated Party is Solvent.

(b) No transfer of property is being made by any Obligated Party and no
obligation is being incurred by any Obligated Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Obligated Party.

5.9. ERISA. No Obligated Party, nor any of their ERISA Affiliates, maintains or
contributes to any Benefit Plan.

5.10. Environmental Condition. Except as could not reasonably be expected to
result in a Material Adverse Change, (a) to Borrower’s knowledge, no Real
Property of any Obligated Party has ever been used by such Obligated Party, or
by previous owners or operators thereof, for the disposal of, or to produce,
store, handle, treat, release, or transport, any Hazardous Materials, in each
case, where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower’s knowledge, no Real Property of any
Obligated Party has ever been designated or identified by any Governmental
Authority pursuant to any Environmental Law on any lists or registries of
Hazardous Materials

 

48



--------------------------------------------------------------------------------

disposal sites, (c) no Obligated Party has received notice that an Environmental
Lien has attached to any revenues or to any Real Property owned or operated by
such Obligated Party, and (d) no Obligated Party has received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal or state governmental agency concerning any action or omission by
such Obligated Party resulting in the releasing or disposing of Hazardous
Materials into the environment.

5.11. Brokerage Fees. No Obligated Party has utilized the services of any broker
or finder in connection with Borrower’s obtaining financing from Lender under
this Agreement, and no brokerage commission or finder’s fee is payable by any
Obligated Party in connection herewith.

5.12. Intellectual Property. Each Obligated Party owns, or holds licenses in,
all Trademarks, trade names, Copyrights, Patents, patent rights, and licenses
that are necessary to the conduct of its business as currently or proposed to be
conducted. Attached hereto as Schedule 5.12 is a true, correct, and complete
listing of all material Patents, patent applications, Trademarks, trademark
applications, Copyrights, and copyright registrations as to which each Obligated
Party is the owner or is an exclusive licensee as of the Closing Date. This
Agreement is effective to create a valid and continuing Lien and, upon filing
appropriate financing statements, fully perfected first priority Liens in favor
of Lender on Borrower’s Copyrights, Patents and Trademarks (except as priority
may be affected by Permitted Liens), such perfected Liens are enforceable as
such as against any and all creditors of and purchasers from Borrower, and all
action necessary or desirable reasonably requested by Lender to protect and
perfect the Lender’s Lien on Borrower’s Copyrights, Patents and Trademarks shall
have been duly taken.

5.13. Leases. Other than as described on Schedule 5.13 (as such schedule may be
amended from time to time), no Obligated Party is party to any lease agreement.
No Books are located on any leased premises except as described in Schedule 5.3
(as such schedule may be amended from time to time in accordance with this
Agreement). Each Obligated Party enjoys peaceful and undisturbed possession
under all leases material to their business and to which they are parties, as
lessee, or under which they are operating, and all of such leases are valid and
subsisting and no material default by any Obligated Party exists under any of
them.

5.14. Deposit Accounts and Securities Accounts. Set forth on Schedule 5.14 (as
updated from time to time) or otherwise in a notice to Lender are all of each
Obligated Party’s Deposit Accounts and Securities Accounts, including, with
respect to each depository or securities intermediary, as the case may be:
(a) the name and address of such depository or securities intermediary, and
(b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such depository or securities intermediary.

5.15. Complete Disclosure. All written factual information (taken as a whole)
(other than projections and information of a general economic or industry
nature) furnished by or on behalf of each Obligated Party in writing to Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents, or any transaction

 

49



--------------------------------------------------------------------------------

contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of each Obligated Party in
writing to Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the date on which
the 2016 Projections and any other Projections are delivered to Lender, such
Projections will represent Parent’s good faith best estimate based on
assumptions believed to be reasonable at the time of the future performance of
the Obligated Parties for the periods covered thereby; provided, however that
the actual results during the periods covered may differ from the projected
results and that such difference may be material and that Borrower makes no
representation that such projections will in fact be realized.

5.16. Indebtedness. (a) Set forth on Schedule 5.16 is a true and complete list
of all Indebtedness of each Obligated Party outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date, and such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
as of the Closing Date; (b) immediately after giving effect to this Agreement
and the funding of the initial Advances hereunder, no default by any Obligated
Party has occurred and is continuing with respect to any Indebtedness of such
Obligated Party.

5.17. Investment Company Status. No Obligated Party is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

5.18. Patriot Act. To the extent applicable, each Obligated Party is in
compliance, in all material respects, with the Patriot Act. No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

5.19. Anti-Terrorism Laws. Each Obligated Party represents and warrants that
(i) no Covered Entity is a Sanctioned Person and (ii) no Covered Entity (A) has
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (C) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

5.20. [Intentionally Deleted].

5.21. Margin Stock. No portion of any Advance made to the Borrower is to be used
for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

50



--------------------------------------------------------------------------------

5.22. Compliance with Laws and Agreements. Each Obligated Party is in compliance
in all material respects with all Applicable Laws applicable to it or its
property and all material agreements and other instruments binding upon it or
its property, except in such instances in which (i) such requirement of
Applicable Law is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

 

6. AFFIRMATIVE COVENANTS

Borrower and Parent covenant and agree that, so long as any credit hereunder
shall be available and until payment in full of the Obligations, Borrower and
Parent shall, and shall cause each other Obligated Party to, do all of the
following:

6.1. Accounting System. Maintain a system of accounting that enables such
Obligated Parties to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Lender.

6.2. Financial Statements, Reports, Certificates. Deliver to Lender:

(a) as soon as available, but in any event by no later than the earlier of
(y) five (5) days after the date on which Parent files its Form 10-Q with the
SEC and (z) forty five (45) days following the last day of each of Parent’s
first three (3) fiscal quarters of each fiscal year,

(i) a consolidated balance sheet and income statement covering the operations of
Parent and its direct and indirect Subsidiaries during such period and the
year-to-date period ending thereon, with comparisons against the balance sheet
for the immediately preceding fiscal year and income statement for the
corresponding period during the immediately preceding fiscal year, (it being
agreed that the furnishing of Parent’s quarterly report on Form 10-Q for each
such fiscal quarter, as filed with the SEC, will satisfy Parent’s and Borrower’s
obligations under this Section 6.2(a)(i) with respect to such fiscal quarter),

(ii) a Compliance Certificate signed by the chief financial officer and/or chief
accounting officer of Borrower certifying that:

(1) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its direct and indirect Subsidiaries, and
demonstrating the compliance by Parent on a consolidated basis at the end of
such quarter with all financial covenants required to be tested hereunder, and

(2) there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action the
applicable Obligated Party has taken, is taking, or proposes to take with
respect thereto),

 

51



--------------------------------------------------------------------------------

(b) as soon as available, but in any event by no later than the earlier of
(y) five (5) days after the date on which Parent files its Form 10-K with the
SEC and (z) ninety (90) days following the last day of each of Parent’s fiscal
years, consolidated financial statements of Parent and its direct and indirect
Subsidiaries for each such fiscal year, audited by independent certified public
accountants acceptable to Lender in Lender’s Permitted Discretion and certified,
without any qualifications (including any (A) “going concern” or like
qualification or exception, or (B) qualification or exception as to the scope of
such audit, by such accountants to have been prepared in accordance with GAAP)
(it being agreed that the furnishing of Parent’s annual report on Form 10-K for
each such fiscal year as filed with the SEC, will satisfy Parent’s and
Borrower’s obligation under this Section 6.2(b) with respect to such fiscal year
except with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit), together with a
certificate of such accountants addressed to Lender stating that such
accountants do not have knowledge of the existence of any Default or Event of
Default. Such annual financial statements shall be accompanied by a Compliance
Certificate signed by the chief financial officer and/or chief accounting
officer of Borrower certifying that:

(1) Parent is in compliance on a consolidated basis at the end of such fiscal
year with all financial covenants required to be tested hereunder,

(2) the financial statements delivered hereunder have been prepared in
accordance with GAAP and fairly present in all material respects the financial
condition of Parent and its direct and indirect Subsidiaries, and

(3) there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action the
applicable Obligated Party has taken, is taking, or proposes to take with
respect thereto),

(c) [Intentionally Deleted],

(d) as soon as available, but in any event by no later than the earlier of
(y) five (5) days after the date on which Parent files its Form 10-K with the
SEC and (z) ninety (90) days following the last day of each of Parent’s fiscal
years, copies of Projections for such fiscal year (including, for the avoidance
of doubt, the 2016 Projections to be delivered on or before March 30, 2016), all
as certified by the chief financial officer of Parent as being such officer’s
good faith best estimate of the financial performance of Parent and its direct
and indirect Subsidiaries during the period covered thereby,

(e) promptly, but in any event within five (5) Business Days after Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default, notice thereof and a statement of the curative action that the
applicable Obligated Party proposes to take with respect thereto,

 

52



--------------------------------------------------------------------------------

(f) promptly after the commencement thereof, but in any event within five
(5) Business Days after the service of process with respect thereto on any
Obligated Party, notice of all actions, suits, or proceedings brought by or
against such Obligated Party before any Governmental Authority which, if
determined adversely to such Obligated Party, could reasonably be expected to
result in a Material Adverse Change,

(g) promptly, but in any event within ten (10) Business Days after Borrower has
knowledge thereof, notify Lender of any material negative changes to Borrower’s
customer renewal rates, and

(h) upon the request of Lender, any other information reasonably requested
relating to the financial condition of any Obligated Party.

6.3. Title to Property. Upon Lender’s reasonable request, promptly deliver to
Lender, properly endorsed, any and all evidences of ownership of, certificates
of title, or applications for title to any items of Collateral.

6.4. Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all leases to which it is a party as lessee so as
to prevent any loss or forfeiture thereof or thereunder, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change. Borrower shall not permit any item of Collateral to become a
fixture to Real Property owned or operated by Borrower or an accession to other
property, and such Collateral shall at all times remain personal property.

6.5. Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against any
Obligated Party or any of their assets to be paid in full, before delinquency or
before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest.
Borrower will and will cause each Obligated Party to make timely deposit of all
withholding taxes required of it and them by Applicable Laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon reasonable request, furnish Lender with
proof reasonably satisfactory to Lender indicating that each Obligated Party has
made such deposits, except to the extent that the validity of such withholding
taxes shall be the subject of a Permitted Protest.

6.6. Insurance. At Borrower’s expense, maintain insurance respecting its
tangible property wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons of similar size and location engaged in the same or similar
businesses and operating in the same or similar locations. Each Obligated Party
also shall maintain business and public liability insurance and insurance
against larceny, embezzlement and criminal misappropriation. All such policies
of insurance shall be in such amounts as are usually insured by similarly
situated companies and with financially sound and reputable insurance companies.
Each Obligated Party shall deliver certificates of all such policies to Lender
with a satisfactory lender’s loss payable endorsement naming Lender as sole
lender loss payee or additional insured, as

 

53



--------------------------------------------------------------------------------

appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Lender in the event of cancellation of the policy for any reason whatsoever.

6.7. Location of Books and Equipment. Keep its Books and Equipment consisting of
computers and servers only at the locations identified (i) on Schedule 5.3 or
(ii) in the case of Equipment consisting of computers and servers, in a notice
to Lender; provided, however, that Borrower may amend Schedule 5.3 or, in the
case of Equipment consisting of computers and servers, such notice, so long as
such amendment occurs by written notice to Lender not less than 15 days prior to
the date on which any Books or Equipment consisting of computers and servers of
any Obligated Party is moved to such new location, so long as such new location
is within the continental United States, and so long as, at the time of such
written notification, the applicable Obligated Party provides any financing
statements necessary to perfect and continue perfected the Lender’s Liens on
such assets.

6.8. Leases. Cause each Obligated Party to pay when due (subject to any right of
offset or similar right set forth in such lease agreements) all rents and other
amounts payable under any lease agreement with respect to leased premises where
any material agreements and related Books and documents are located.

6.9. [Intentionally Deleted].

6.10. Existence. At all times preserve and keep in full force and effect
(a) each Obligated Party’s valid existence and good standing in the jurisdiction
of organization specified on Schedule 5.4(a) and in each jurisdiction in which
the failure of such Obligated Party to be in good standing could reasonably be
expected to result in a Material Adverse Change and (b) any rights and
franchises material to each Obligated Party’s business the failure or loss of
which could reasonably be expected to result in a Material Adverse Change.
Borrower acknowledges that Lender is entering into the Loan Documents in
reliance upon each Obligated Party’s identity as a separate legal entity from
each of its Affiliates. From and after the Closing Date, each Obligated Party
shall conduct its own business in its own name and take all reasonable steps,
including, without limitation, all steps that Lender may from time to time
reasonably request, to maintain each Obligated Party’s identity and existence as
a separate legal entity and to make it manifest to third parties that each
Obligated Party is an entity with assets and liabilities distinct from those of
its Affiliates and not an operating division of any Affiliate.

6.11. Environment.

(a) Comply with Environmental Laws except for such failures to comply as could
not reasonably be expected to result in a Material Adverse Change;

(b) promptly notify Lender of any release of a Hazardous Material in any
reportable quantity from or onto property owned or operated by any Obligated
Party and take any Remedial Actions required to abate said release or otherwise
to come into compliance with applicable Environmental Law except for such
releases as could not reasonably be expected to result in a Material Adverse
Change; and

 

54



--------------------------------------------------------------------------------

(c) promptly provide Lender with written notice within 10 days of the receipt of
any of the following: (i) notice that an Environmental Lien has been filed
against any of the real or personal property of any Obligated Party,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Obligated Party, and (iii) notice of a
violation, citation, or other administrative order which reasonably could be
expected to result in a Material Adverse Change.

6.12. Disclosure Updates. (a) Promptly and in no event later than 5 Business
Days after any Responsible Officer obtains actual knowledge thereof, notify
Lender if any written information, exhibit, or report furnished to Lender
contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made, and (b) correct any defect or error
that may be discovered therein or in any Loan Document or in the execution,
acknowledgement, filing, or recordation thereof, (i) in the case of any written
information, exhibit, or report filed with the SEC or any other Governmental
Authority, within the time period required under Applicable Law for such
correction and (ii) in the case of any written information, exhibit, or report
or any Loan Document not publicly filed, promptly and in no event later than 5
Business Days after any Responsible Officer obtains actual knowledge of such
defect or error. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

6.13. Due Diligence. Cooperate fully with Lender in connection with Lender’s due
diligence, from time to time, with respect to property proposed by each
Obligated Party as Collateral. Subject to the limitations on Lender’s inspection
rights under Section 4.7, (a) Borrower will (i) provide Lender with access to
such information, files, Records and other information respecting Collateral as
Lender may reasonably request and (ii) make its officers available to meet with
Lender to discuss and review such information and matters in respect of the
Obligated Parties’ business as Lender may reasonably request and (b) Lender
shall be entitled to procure such appraisals, opinions, lien search reports, tax
filing reports, title reports, evaluations or other reports, certifications or
information as it may reasonably require in connection with its evaluation or
re-evaluation of any Collateral.

6.14. Compliance with Laws. Comply, and cause each Obligated Party to comply,
with all Applicable Laws applicable to it or its property, except in such
instances in which the failure to comply therewith could not reasonably be
expected to result in a Material Adverse Change.

6.15. Keepwell. If it is a Qualified ECP Obligated Party, then jointly and
severally, together with each other Qualified ECP Obligated Party, hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this

 

55



--------------------------------------------------------------------------------

guarantee is a guaranty of payment and not of collection), and (b) undertakes to
provide such funds or other support as may be needed from time to time by any
Non-Qualifying Party to honor all of such Non-Qualifying Party’s obligations
under this Agreement or any other Loan Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Obligated Party shall only be liable
under this Section 6.15 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 6.15, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Obligated Party under this Section 6.15 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents. Each Qualified ECP Obligated Party
intends that this Section 6.15 constitute, and this Section 6.15 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, as applicable, Borrower and each other
Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.

6.16. Lender as Depository. Borrower shall maintain its master collection,
operating, reporting and disbursement accounts with CONA or one or more of its
Affiliates and shall utilize CONA or one or more of its Affiliates as its
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other Deposit Accounts
for the conduct of its business, in each case as are specifically set forth in
agreements with respect to such accounts centered into by and between Borrower
and CONA (or any Affiliate of CONA, as applicable); provided, however, that each
of the bank accounts included on Schedule 5.14 shall be permitted hereunder.
Additionally, Borrower shall use commercially reasonable efforts to maintain, or
cause an Affiliate of Borrower to maintain, at least $10,000,000 of average
collected balances in a non-interest bearing demand deposit account with CONA.

6.17. Anti-Terrorism Laws. Each Obligated Party covenants and agrees that (i) no
Covered Entity will become a Sanctioned Person, (ii) no Covered Entity will
(A) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (D) use the Advances to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law, (iii) the
funds used to repay the Obligations will not be derived from any unlawful
activity and (iv) Borrowers shall promptly notify Lender in writing upon the
occurrence of a Reportable Compliance Event.

6.18. Post-Closing Covenants.

(a) As soon as practicable, but in any event no later than thirty (30) days
following the Closing Date (or such later date as Lender may agree to in its
sole discretion) Lender shall have received (i) an additional insured
endorsement with respect to Obligated Parties’ liability insurance policy and
(ii) a lender loss payable endorsement with respect to Obligated Parties’
property insurance policy, each in form and substance reasonably acceptable to
Lender.

 

56



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS

Borrower and Parent covenant and agree that, until termination of this Agreement
and payment in full of the Obligations, neither Borrower nor Parent will, nor
will they permit any Obligated Party to, do any of the following:

7.1. Indebtedness. Create, incur, assume, suffer to exist, permit, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents;

(b) Indebtedness set forth on Schedule 5.16;

(c) Permitted Purchase Money Indebtedness;

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith); provided, that (i) the terms and
conditions of such refinancings, renewals, or extensions do not, in Lender’s
Permitted Discretion, materially impair the prospects of repayment of the
Obligations by any Obligated Party or materially impair any Obligated Party’s
creditworthiness, (ii) such refinancings, renewals, or extensions do not result
in an increase in the principal amount of, or interest rate with respect to, the
Indebtedness so refinanced, renewed, or extended, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that are materially more burdensome or restrictive to any
Obligated Party, (iv) if the Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, or extension Indebtedness must
include subordination terms and conditions that are at least as favorable to
Lender as those that were applicable to the refinanced, renewed, or extended
Indebtedness, and (v) the Indebtedness that is refinanced, renewed, or extended
is without recourse to any Person that is liable on account of the Obligations
other than those Persons which were obligated with respect to the Indebtedness
that was refinanced, renewed, or extended; and

(e) Guarantees permitted under Section 7.6;

(f) Obligations under interest rate Hedging Agreements entered into for hedging
(rather than speculative) purposes;

(g) Indebtedness (i) of Borrower owing to any Obligated Party or (ii) of any
Subsidiary of Borrower or Parent owing to any Obligated Party; provided that
(A) the payment obligations with respect to Indebtedness described in sub-clause
(g)(i) shall be

 

57



--------------------------------------------------------------------------------

subordinated to the payment of the Obligations, (B) a Lien on all such
intercompany Indebtedness described in this clause (g) shall have been granted
to the Lender and (C) such intercompany Indebtedness described in this clause
(g) shall be evidenced by a promissory note or other instrument in form and
substance reasonably acceptable to the Lender, and such promissory note or
instrument shall have been pledged and delivered to the Lender;

(h) (A) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of Parent, Borrower and any other Obligated Parties incurred
in connection with Permitted Acquisitions and Asset Dispositions and
(B) Indebtedness incurred by Parent, Borrower or other Obligated Parties in a
Permitted Acquisition or Asset Dispositions under agreements providing for
earn-outs or the adjustment of the purchase price or similar adjustments;

(i) Indebtedness of a Person whose Equity Interests or assets are acquired in a
Permitted Acquisition which is acquired or assumed by Borrower or any other
Obligated Party provided that (A) such Indebtedness was not incurred in
connection with, or in anticipation of, such Permitted Acquisition and (B) such
Indebtedness (other than Purchase Money Indebtedness and Capitalized Lease
Obligations) does not constitute indebtedness for borrowed money;

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (A) such Indebtedness
(other than credit or purchase cards) is extinguished within three (3) Business
Days of its incurrence and (B) such Indebtedness in respect of credit or
purchase cards is extinguished within 60 days from its incurrence;

(k) Indebtedness representing deferred compensation to employees of Borrower and
any other Obligated Party;

(l) contingent (but not matured) reimbursement, indemnification or similar
obligations (including any arising by right of subrogation) of one or more Group
Companies in respect of performance, payment, surety, customs, stay or appeal
bonds, performance and completion guaranties or similar instruments, in each
case incurred in the ordinary course of business and consistent with past
practice, for the benefit of one or more Group Companies; and

(m) additional Indebtedness in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding.

7.2. Liens. Create, incur, assume, suffer or permit to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

 

58



--------------------------------------------------------------------------------

7.3. Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, recapitalization or reorganization
with or into any other Person, reclassify its Equity Interests, or acquire all
or a substantial portion of the assets or Equity Interests of any Person or
permit any other Person to consolidate with or merge with it; provided that
Parent, Borrower and any Obligated Party may enter into Permitted Acquisitions.

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

(c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets.

7.4. Disposal of Assets. Convey, sell, lease, license, assign, transfer, or
otherwise dispose of any portion of such Obligated Party’s assets valued at
greater than $1,000,000 in the aggregate during any twelve month period, other
than:

(a) collateral assignments in favor of Lender to the extent required under this
Agreement or any other Loan Document;

(b) Borrower and the other Obligated Parties may dispose of obsolete worn out or
surplus property in the ordinary course of business;

(c) Borrower and the other Obligated Parties may sell or otherwise dispose of
assets in transactions that do not constitute Asset Dispositions; provided that
the aggregate value of assets disposed of in such transactions shall not exceed
$400,000 during any twelve month period.

7.5. Change Name. Change any Obligated Party’s, FEIN, corporate structure, state
of incorporation or identity, or add any new fictitious name; provided however,
that any Obligated Party may change its name upon at least 30 days’ prior
written notice to Lender of such change and so long as, at the time of such
written notification, such Obligated Party provides any financing statements or
fixture filings necessary to perfect and continue perfected the Lender’s Liens.

7.6. Guarantee. Guarantee or otherwise become in any way liable with respect to
greater than $1,000,000 of the obligations of any other Person except (i) by
endorsement of instruments or items of payment for deposit to the account of
such Obligated Party in the ordinary course of business or which are transmitted
or turned over to Lender, (ii) any Guaranty in favor of Lender and (iii) any
Guaranty in favor of a non-Guarantor Subsidiary up to an amount not to exceed
$1,000,000.

 

59



--------------------------------------------------------------------------------

7.7. Nature of Business. Engage, directly or indirectly, in any line of business
or activity other than providing real estate market information and analytical
tools to its customers, and other reasonably related extensions of such
business.

7.8. Prepayments and Amendments. Except in connection with a refinancing
permitted by Section 7.1(d) or a Restricted Payment permitted by Section 7.10,

(a) Pay, prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Obligated Party other than at maturity, other than the
Obligations in accordance with this Agreement, or

(b) Directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness except as allowed by
Section 7.1(d) or as would not be materially adverse to Lender.

7.9. [Intentionally Deleted].

7.10. Restricted Payments. Make any Restricted Payment; provided that the
Obligated Parties shall be permitted to make Restricted Payments:

(a) if the Restricted Payment is being made by Borrower to Parent;

(b) in order to enable Parent to (i) redeem, repurchase or net cash settle any
or all restricted stock units, stock, stock options or warrants or other forms
of equity awards that are outstanding as of the date of this Agreement or may be
granted or issued from time to time to officers, employees, directors or other
parties under Parent’s equity plan as in existence as of the date of this
Agreement or as amended, replaced or created in the future and (ii) make
payments (A) in respect of taxes due by Parent or its Subsidiaries or (B) on
behalf of its officers, employees, directors or other parties in respect of
taxes due, in each case in connection with such redemption, repurchase and net
cash settlement of restricted stock units, stock, stock options, warrants or
other form of equity award; and

(c) (i) pursuant to a regularly planned dividend schedule as determined by the
Board of Directors of Parent; (ii) in order to enable Parent to redeem or
repurchase Equity Interests from holders of such Equity Interests; and
(iii) otherwise for any purpose, so long as, in each case of (i), (ii) and
(iii), (x) Borrower and Parent are in compliance with the covenants contained in
Section 7.19 for the applicable four fiscal quarter period immediately preceding
the payment of such dividend or distribution, giving pro forma effect to the
payment of such dividend or distribution as if such payment was made on the
first day of such period, and (y) within five (5) Business Days prior to making
any such dividend or distribution a Responsible Officer of such Obligated Party
shall deliver a certificate to Lender certifying (and containing calculations
demonstrating) such compliance.

7.11. Formation of Subsidiaries. Form or acquire any new Subsidiary of any
Obligated Party without (a) causing such new Subsidiary to become, at Lender’s
option, a Borrower or Guarantor hereunder and providing to Lender such security
documents

 

60



--------------------------------------------------------------------------------

(including mortgages with respect to any Real Property of such new Subsidiary),
as well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Lender (including being sufficient to grant Lender a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary), (b) providing to Lender a pledge agreement and
appropriate certificates and powers or financing statements, hypothecating all
of the direct or beneficial ownership interest in such new Subsidiary, in form
and substance reasonably satisfactory to Lender, and (c) providing to Lender all
other documentation, including one or more opinions of counsel reasonably
satisfactory to Lender, if requested by Lender, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 7.11 shall
be a Loan Document.

7.12. Accounting Methods. Without Lender’s approval, which shall not be
unreasonably withheld, materially modify or change, or permit any Obligated
Party to materially modify or change, its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of the Obligated Parties’ accounting records, without
said accounting firm or service bureau agreeing to provide Lender information
regarding the Collateral or the Obligated Parties’ financial condition; provided
that all modifications to any Obligated Party’s method of accounting shall be
consistent with GAAP; provided, further, that if at any time the SEC permits or
requires U.S. domiciled companies subject to the reporting requirements of the
Exchange Act to use IFRS in lieu of GAAP for financial reporting purposes,
Borrower may elect by written notice to the Lender to so use IFRS in lieu of
GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect from time to time; provided, however, that in
respect of the treatment of operating leases and Capital Leases for financial
reporting purposes, such accounting terms shall be defined and treated in
accordance with GAAP as applied in preparation of the audited financial
statements of the Borrower for the fiscal year ended December 31, 2014 and
(b) for prior periods, GAAP as defined in the definition thereof.

7.13. Investments. Except for Permitted Investments, directly or indirectly,
form or acquire any Subsidiaries or make or acquire any other Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment.

7.14. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Obligated Party except for
transactions that are in the ordinary course of an Obligated Party’s business
and that are no less favorable to such Obligated Party, as applicable, than a
comparable arm’s length transaction with a non-Affiliate; provided that the
foregoing restriction shall not apply to:

(a) any transaction between or among the Obligated Parties that are expressly
permitted under the terms and provisions of this Agreement;

 

61



--------------------------------------------------------------------------------

(b) payments or other transactions between the Obligated Parties and any future,
present or former employee, officer, director, manager or consultant (or their
respective estates), in each case pursuant to any employment agreements, stock
option plans and other compensatory arrangements with any such employees,
directors, managers or consultants that are, in each case, approved by the
Obligated Parties in the good faith exercise of its reasonable business
judgment; or

(c) any transaction with any Affiliate of any Obligated Party involving
aggregate consideration not in excess of $1,000,000 per annum.

7.15. [Intentionally Deleted].

7.16. Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (i) for Borrower’s general corporate purposes, (ii) to provide for ongoing
working capital in the ordinary course of Borrower’s business and (iii) to
reimburse drawings under Standby Letters of Credit.

7.17. Change in Location of Chief Executive Office, Books and Records; Bailees.
Relocate, or permit any Obligated Party to relocate, its chief executive office,
its Books and Records or a substantial portion of any other Collateral to a new
location without providing 15 days prior written notification thereof to Lender
and so long as, at the time of such written notification, the relevant Obligated
Party provides any financing statements or other filings necessary to perfect
and continue perfected the Lender’s Liens. The Books of each Obligated Party
shall not at any time now or hereafter be stored with a bailee, warehouseman, or
similar party without Lender’s prior written consent.

7.18. [Intentionally Deleted].

7.19. Financial Covenants. Fail to maintain or achieve, for Parent on a
consolidated basis:

(a) Minimum Adjusted EBITDA. Adjusted EBITDA, as of the last day of each fiscal
quarter for the four fiscal quarters then ending (commencing with the fiscal
quarter ending March 31, 2016), of at least $10,000,000.

(b) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio, as of the last
day of each fiscal year for the four fiscal quarters then ending (commencing
with the fiscal year ending December 31, 2015), of not less than 1.15 to 1.00.

 

62



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. If Borrower fails to pay (i) when due and payable, or when declared due and
payable, all or any portion of the principal of any Advance or Letter of Credit
or (ii) within 3 Business Days after the same becomes due, any of the other
Obligations (whether of interest (including any interest which, but for the
provisions of the Bankruptcy Code, would have accrued on such amounts), fees and
charges due the Lender, reimbursement of Lender Expenses, or other amounts
constituting Obligations);

8.2. If Borrower fails to comply with (a) the requirements of Sections 6.2, 6.4,
6.15, 6.17, 6.18 or Article 7, or (b) any other term, provision, condition,
covenant, or agreement contained in this Agreement or in any of the other Loan
Documents and such noncompliance continues for a period of 20 days;

8.3. If any material portion of any Obligated Party’s or its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant, levied
upon, or comes into the possession of any third Person;

8.4. If an Insolvency Proceeding is commenced by an Obligated Party or any of
its Subsidiaries;

8.5. If an Insolvency Proceeding is commenced against an Obligated Party or any
of its Subsidiaries, and any of the following events occur: (a) such Obligated
Party or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted; provided, however, that, during the pendency of such
period, Lender shall be relieved of its obligations to extend credit hereunder,
(c) the petition commencing the Insolvency Proceeding is not dismissed within 30
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, Lender shall be relieved of any obligations to
extend credit hereunder, (d) an interim trustee is appointed to take possession
of all or any substantial portion of the properties or assets of, or to operate
all or any substantial portion of the business of, such Obligated Party or any
of its Subsidiaries, or (e) an order for relief shall have been entered therein;

8.6. If any Obligated Party or any of its Subsidiaries is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;

8.7. If a notice of Lien, levy, or assessment is filed of record with respect to
any assets of an Obligated Party or any of its Subsidiaries by any Governmental
Authority, or if any taxes or debts owing at any time hereafter to any one or
more of such entities becomes a Lien, whether choate or otherwise, upon any of
assets of an Obligated Party or its Subsidiaries and the same is not paid before
such payment is delinquent and, unless such Person has taken action to commence
foreclosure or enforcement of such Lien, such Lien shall not have been released
within 30 days;

8.8. If a judgment or other claim in an aggregate amount in excess of $1,000,000
becomes a Lien or encumbrance upon any portion of the Collateral or Parent’s
assets (net of insurance coverage therefor as to which a solvent and
unaffiliated insurance company has acknowledged coverage), and such judgment or
claim has not been vacated or dismissed within 30 days;

 

63



--------------------------------------------------------------------------------

8.9. If there is an event of default beyond any applicable notice and grace
period with respect to (a) any Indebtedness (other than the Obligations) owing
by any Obligated Party, or (b) any other material agreement (other than the Loan
Documents) to which an Obligated Party is a party and such default (x) occurs at
the final maturity of the obligations thereunder, or (y) results in a right by
the other party thereto, irrespective of whether exercised, to accelerate the
maturity of such Obligated Party’s obligations thereunder, to terminate such
agreement, or to refuse to renew such agreement pursuant to an automatic renewal
right therein;

8.10. If any Obligated Party makes any payment on account of Indebtedness that
has been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

8.11. If any misstatement or misrepresentation exists, in any material respect,
now or hereafter in any warranty, representation, statement, or Record made to
the Lender by an Obligated Party, its Subsidiaries or any officer, employee,
agent, or director of an Obligated Party or any of its Subsidiaries;

8.12. If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby;

8.13. Any provision of any Loan Document, which would reasonably be expected to
impact on the practical realization of the benefits of Lender’s rights and
remedies under the Loan Documents, shall at any time for any reason be declared
to be null and void, or the validity or enforceability thereof shall be
contested by any Obligated Party or any Affiliate of any Obligated Party, or a
proceeding shall be commenced by any Obligated Party or any Affiliate of any
Obligated Party, or by any Governmental Authority having jurisdiction over any
Obligated Party, seeking to establish the invalidity or unenforceability
thereof, or an Obligated Party, or any Affiliate of any Obligated Party shall
deny that any Obligated Party has any liability or obligation purported to be
created under any Loan Document; or

8.14. The occurrence of a Change of Control.

 

9. LENDER’S RIGHTS AND REMEDIES

9.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default, Lender in its discretion may do any one or more of the
following, all of which are authorized by Borrower:

(a) Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

 

64



--------------------------------------------------------------------------------

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrower and the Lender;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender, but without affecting any of the
Lender’s Liens in the Collateral and without affecting the Obligations;

(d) At any time following Lender’s acceleration of the Obligations, settle or
adjust disputes and claims on Accounts, other General Intangibles or Negotiable
Collateral of any Obligated Party directly with Account Debtors and other
obligors thereon for amounts and upon terms which Lender reasonably considers
advisable, and in such cases, Lender will credit Borrower’s Loan Account with
only the net amounts received by Lender in payment thereof after deducting all
Lender Expenses incurred or expended in connection therewith;

(e) Without notice to or demand upon the applicable Obligated Party, make such
payments and do such acts as Lender considers necessary or reasonable to protect
its security interests in the Collateral. Borrower agrees to assemble the
Collateral if Lender so requires by written notice, and to make the Collateral
available to Lender at a place that Lender may designate which is reasonably
convenient to both parties. Borrower authorizes Lender to enter the premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay all expenses incurred in connection
therewith and to charge Borrower’s Loan Account therefor (with notice of such
charge delivered to Borrower). At any time following Lender’s acceleration of
the Obligations, with respect to any of Borrower’s owned or leased premises,
Borrower hereby grants Lender a license to enter into possession of such
premises and to occupy the same, without charge, in each case in order to
exercise Lender’s rights or remedies provided herein, at law, in equity, or
otherwise;

(f) Without notice to the applicable Obligated Party (such notice being
expressly waived), apply any Obligated Party’s property held by Lender or Issuer
and their Affiliates to reduce the Obligations;

(g) Hold, as cash collateral, any and all balances and deposits of any Obligated
Party held by Lender, and any amounts received in the Deposit Accounts of any
Obligated Party, to secure the full and final repayment of all of the
Obligations;

(h) Maintain, repair, prepare for sale, advertise for sale and sell (in the
manner provided for herein) the Collateral;

(i) At any time following Lender’s acceleration of the Obligations, for the
purposes of enabling Lender to exercise the rights and remedies set forth in
this Article 9,

 

65



--------------------------------------------------------------------------------

Borrower hereby grants to Lender a non-exclusive license or other right to use,
without charge, Borrower’s labels, Patents, Copyrights, trade secrets, trade
names, Trademarks, service marks, and advertising matter, or any property of a
similar nature, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof

(j) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Lender determines is
commercially reasonable; provided that the Collateral need not be present at any
such sale and provided further that:

(i) except in those circumstances where no notice is required under the Code,
Lender shall give notice of the disposition of the Collateral as follows:

(1) Lender shall give Borrower a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Collateral, then the time on or after
which the private sale or other disposition is to be made; and

(2) the notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Article 12, at least 10 days before the earliest time of
disposition set forth in the notice; provided that no notice needs to be given
prior to the disposition of any portion of the Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market.

(ii) Any excess that exists after disposition of the Collateral will be
returned, without interest and subject to the rights of third Persons, by Lender
to Borrower.

(k) Lender may credit bid and purchase at any public sale;

(l) Lender may seek the appointment of a receiver or keeper to take possession
of all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by Applicable Law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing; and

(m) The Lender shall have all other rights and remedies available at law or in
equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender, Lender’s obligation to extend credit hereunder shall terminate
and the Obligations then outstanding, together with all accrued and unpaid
interest thereon and all fees and all other amounts due under this Agreement and
the other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

 

66



--------------------------------------------------------------------------------

9.2. Remedies Cumulative. The rights and remedies of the Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by the
Lender of one right or remedy shall be deemed an election, and no waiver by the
Lender of any Event of Default shall be deemed a continuing waiver. No delay by
the Lender shall constitute a waiver, election, or acquiescence by it.

 

10. TAXES AND EXPENSES

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Lender, in its Permitted Discretion and upon
provision of prior or subsequent notice to Borrower, may do any or all of the
following: (a) make payment of the same or any part thereof or (b) in the case
of the failure to comply with Section 6.6, obtain and maintain insurance
policies of the type described in Section 6.6 and take any action with respect
to such policies as Lender deems prudent. Any such amounts paid by Lender shall
constitute Lender Expenses and any such payments shall not constitute an
agreement by the Lender to make similar payments in the future or a waiver by
the Lender of any Event of Default under this Agreement. Lender need not inquire
as to, or contest the validity of, any such expense, tax, or Lien and the
receipt of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing. Notwithstanding the foregoing,
Borrower may contest in good faith the obligation of Borrower to pay any such
monies due to third Persons, provided that Borrower has established adequate
reserves or that an accrual has been established in accordance with GAAP.

 

11. WAIVERS; INDEMNIFICATION

11.1. Demand; Protest. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, Chattel Paper, and guarantees at any time held by the Lender on
which Borrower may in any way be liable.

11.2. The Lender’s Non-Liability for Collateral. Borrower hereby agrees that:
(a) so long as Lender complies with its obligations, if any, under the Code, the
Lender shall not in any way or manner be liable or responsible for: (i) the
safekeeping of the Collateral, or for any act or failure to act with respect to
the Collateral or for any loss or damage thereto (other than failure to exercise
reasonable care in custody of promissory notes, security agreements delivered to
Lender by Borrower under this Agreement), or for any diminution in the value
thereof, (ii) any loss or damage thereto occurring or arising in any manner or
fashion from any cause, (iii) any diminution in the value thereof, or (iv) any
act or default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrower. In the case of any Negotiable Collateral, Lender shall
have no duty or obligation to preserve rights against

 

67



--------------------------------------------------------------------------------

prior parties. The Obligations shall not be affected by any failure of Lender to
take any steps to perfect its security interests or to collect or realize upon
the Collateral, nor shall loss of or damage to the Collateral release Borrower
from any of the Obligations.

11.3. Indemnification. Borrower shall pay, indemnify, defend, and hold the
Lender-Related Persons, the Lender-Related Persons with respect to each Lender,
each Participant, and each of their respective officers, directors, partners,
employees, agents, and attorneys-in-fact (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by Applicable Law) from and against
any and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other
reasonable costs and expenses actually incurred in connection therewith (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution, delivery, enforcement,
performance, or administration of this Agreement, any of the other Loan
Documents, or the transactions contemplated hereby or thereby, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event or circumstance in any manner related thereto and (c) arising
from or in connection with any act or omission by Borrower (all the foregoing,
collectively, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 11.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence, willful misconduct or material breach of such Indemnified Person.
This provision shall survive the termination of this Agreement and the repayment
of the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART WERE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

12. NOTICES

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Lender to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Lender, as applicable, may designate to each

 

68



--------------------------------------------------------------------------------

other in accordance herewith), or telefacsimile to Borrower or Lender, as the
case may be, at its address set forth below:

 

If to Borrower:    Reis Services, LLC    530 5th Avenue, 5th Floor    New York,
NY 10036    Attention:    Mark P. Cantaluppi    Facsimile:    (212) 421-7442   
E-Mail:    Mark.Cantaluppi@reis.com with a copy to:    Fried, Frank, Harris,
Shriver & Jacobson LLP    One New York Plaza    New York, NY 10004    Attention:
   Viktor Okasmaa    Facsimile:    (212) 859-4000    E-Mail:   
Viktor.Okasmaa@friedfrank.com If to Lender:    Capital One, National Association
   299 Park Avenue, 23rd Floor    New York, New York 10171    Attention:   
Scott M. Fishbein/Nellya Davydova    Facsimile:    (646) 589-9574/(646) 589-9576
   E-Mail:    scott.fishbein@capitalone.com/nellya.davydova@capitalone.com with
a copy to:    Hahn & Hessen LLP    488 Madison Avenue    New York, New York
10022    Attention:    Daniel J. Krauss    Facsimile:    (212) 478-7400   
E-Mail:    DKrauss@hahnhessen.com

Lender and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Article 12, other
than notices by Lender in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Borrower acknowledges and agrees that notices sent by
Lender in connection with the exercise of enforcement rights against Collateral
under the provisions of the Code shall be deemed sent when deposited in the mail
or personally delivered, or, where permitted by Applicable Law, transmitted by
telefacsimile or any other method set forth above. Each notice, demand and
report sent by a party by electronic transmission shall be effective as a
notice, demand or report from such party.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

13.1 THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND

 

69



--------------------------------------------------------------------------------

THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT WOULD REQUIRE OR PERMIT THE LAWS OF ANY OTHER
JURISDICTION TO APPLY.

13.2 THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY OTHER FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND APPELLATE
COURTS FROM ANY THEREOF, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND THE LENDER WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13.2.

13.3 BORROWER AND THE LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND THE LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

14.1. Assignments and Participations.

(a) Lender may assign and delegate to one or more assignees (each an “Assignee”)
that are Eligible Transferees all, or any ratable part of all, of the
Obligations and the other rights and obligations of Lender hereunder and under
the other Loan Documents; provided, however, that the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (1) an Event of Default has occurred and is continuing, or (2) such
assignment is to a Lender or an Affiliate of a Lender; provided, further, that
Borrower may continue to deal solely and directly with Lender in

 

70



--------------------------------------------------------------------------------

connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower by Lender
and the Assignee, and (ii) Lender and its Assignee have delivered to Borrower an
appropriate assignment and acceptance. Anything contained herein to the contrary
notwithstanding, (X) the Assignee need not be an Eligible Transferee if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender, (Y) such assignment shall be made at no cost
to Borrower and shall not result in any additional reporting or other
requirements for Borrower, and (Z) shall not result in Borrower reporting to
more than a single Lender entity.

(b) From and after the date that Lender provides Borrower with such written
notice and executed assignment and acceptance (i) the Assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such assignment and acceptance, shall have the
rights and obligations of a Lender under the Loan Documents, and (ii) the Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such assignment and
acceptance, relinquish its rights (except with respect to Section 11.3 hereof)
and be released from any future obligations under this Agreement (and in the
case of an assignment and acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto), and
such assignment shall effect a novation between Borrower and the Assignee.

(c) Immediately upon Borrower’s receipt of such fully executed assignment and
acceptance, this Agreement shall be deemed to be amended to the extent, but only
to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the rights and duties of Lender arising therefrom.

(d) Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of Lender (a “Participant”)
participating interests in the Obligations and the other rights and interests of
Lender hereunder and under the other Loan Documents; provided, however, that
(i) the Lender shall remain the “Lender” for all purposes of this Agreement and
the other Loan Documents and the Participant receiving the participating
interest in the Obligations and the other rights and interests of the Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrower and the Lender shall continue to deal solely
and directly with each other in connection with the Lender’s rights and
obligations under this Agreement and the other Loan Documents and such sale
shall not increase Borrower’s reporting requirements or result in additional
cost or expense to Borrower, (iv) Lender shall not transfer or grant any
participating interest under which the Participant has the right to approve any
amendment to, or any consent or waiver with respect to, this Agreement or any
other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B)

 

71



--------------------------------------------------------------------------------

reduce the interest rate applicable to the Obligations hereunder in which such
Participant is participating, (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through Lender, or
(E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums, and (v) all amounts payable by Borrower hereunder shall
be determined as if Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement. The rights of any Participant
only shall be derivative through the Lender and no Participant shall have any
rights under this Agreement or the other Loan Documents or any direct rights as
to Borrower, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by Lender.

(e) In connection with any such assignment or participation or proposed
assignment or participation, Lender may disclose all documents and information
which it now or hereafter may have relating to any Obligated Party and its
business.

(f) Any other provision in this Agreement notwithstanding, Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under Applicable Law.

14.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void ab initio. Lender may assign this Agreement and the other Loan
Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 and, except as expressly required pursuant to Section 14.1, no
consent or approval by Borrower is required in connection with any such
assignment.

 

15. AMENDMENTS; WAIVERS

15.1. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements), and
no consent with respect to any departure by Borrower, Parent or any other
Obligated Party therefrom, shall be effective unless the same shall be in
writing and signed by Lender (or upon any assignment of the Obligations and the
other rights and obligations of the initial Lender hereunder and under the other
Loan Documents to one or more Eligible Transferees, by the Lenders then holding
a majority of the sum of all outstanding Advances

 

72



--------------------------------------------------------------------------------

and the aggregate unused Revolving Loan Commitment) and Borrower, Parent and
such Obligated Party, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

15.2. No Waivers; Cumulative Remedies. No failure by Lender to exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by Lender in exercising the same, will operate as a waiver thereof. No
waiver by Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrower of
any provision of this Agreement. Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Lender may have.

 

16. GUARANTY

16.1. Guaranty. Each Guarantor hereby unconditionally guarantees, as a primary
obligor and not merely as a surety, jointly and severally with each other
Guarantor when and as due, whether at maturity, by acceleration, by notice of
prepayment or otherwise, the due and punctual performance of all Obligations.
Each payment made by any Guarantor pursuant to this Article 16 shall be made in
lawful money of the United States in immediately available funds, (a) without
set-off or counterclaim and (b) free and clear of and without deduction or
withholding for or on account of any present and future taxes.

16.2. Waivers. Each Guarantor hereby absolutely, unconditionally and irrevocably
waives (i) promptness, diligence, notice of acceptance, notice of presentment of
payment and any other notice hereunder, (ii) demand of payment, protest, notice
of dishonor or nonpayment, notice of the present and future amount of the
Obligations and any other notice with respect to the Obligations, (iii) any
requirement that the Lender protect, secure, perfect or insure any security
interest or Lien or any property subject thereto or exhaust any right or take
any action against any other Guarantor, or any Person or any Collateral,
(iv) any other action, event or precondition to the enforcement hereof or the
performance by each such Guarantor of the Obligations, (v) all suretyship
defenses and (vi) any defense arising by any lack of capacity or authority or
any other defense of Borrower or any other Guarantor or any notice, demand or
defense by reason of cessation from any cause of Obligations other than payment
and performance in full of the Obligations by Borrower or any other Guarantor
and any defense that any other guarantee or security was or was to be obtained
by Lender.

16.3. No Defense. No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or of all or any part of the
Obligations or of any collateral security therefor shall affect, impair or be a
defense hereunder.

16.4. Guaranty of Payment. The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of Borrower, any other Guarantor or any other
Person, and a separate action or actions may be brought and prosecuted against
any Guarantor to

 

73



--------------------------------------------------------------------------------

enforce the terms and conditions of this Article 16, irrespective of whether any
action is brought against Borrower or any other Guarantor or other Persons or
whether Borrower, any other Guarantor or other Persons are joined in any such
action or actions. Each Guarantor waives any right to require that any resort be
had by Lender to any security held for payment of the any Obligations or to any
balance of any deposit account or credit on the books of Lender in favor of
Borrower, any other Guarantor or any other Person. No election to proceed in one
form of action or proceedings, or against any Person, or on any Obligations,
shall constitute a waiver of Lender’s right to proceed in any other form of
action or proceeding or against any other Person unless Lender has expressed any
such right in writing. Without limiting the generality of the foregoing, no
action or proceeding by Lender against Borrower, any other Guarantor or any
other Person under any document evidencing or securing indebtedness of Borrower
or any other Guarantor to Lender shall diminish the liability of any Guarantor
hereunder, except to the extent Lender receives actual payment on account of the
Obligations by such action or proceeding, notwithstanding the effect of any such
election, action or proceeding upon the right of subrogation of any Guarantor in
respect of Borrower, any other Guarantor or any other Person.

16.5. Indemnity. As an original and independent obligation under this Agreement,
each Guarantor shall (a) indemnify the Lender and keep the Lender indemnified
against all costs, losses, expenses and liabilities of whatever kind resulting
from the failure by any party to make due and punctual payment of any of the
Obligations or resulting from any of the Obligations being or becoming void,
voidable, unenforceable or ineffective against Borrower or any other Guarantor
(including, but without limitation, all legal and other costs, charges and
expenses incurred by the Lender in connection with preserving or enforcing, or
attempting to preserve or enforce, its rights under this Agreement and the other
Loan Documents); and (b) pay on demand the amount of such costs, losses,
expenses and liabilities whether or not Lender has attempted to enforce any
rights against Borrower, any other Guarantor or any other Person or otherwise,
except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of the party being indemnified as mutually
agreed in writing by the party being indemnified and the applicable Guarantor,
or as determined by a final non-appealable judgment of a court of competent
jurisdiction.

16.6. Liabilities Absolute. The liability of each Guarantor hereunder shall be
absolute, unlimited and unconditional and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any claim, defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity
or unenforceability of the Obligations, any other Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor shall not be discharged or impaired, released, limited or otherwise
affected by:

(a) any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, release,
renewal or alteration of, or any new agreements relating to any Obligations, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any rescission of, or

 

74



--------------------------------------------------------------------------------

amendment, waiver or other modification of, or any consent to departure from,
this Agreement or any other Loan Document, including any increase in the
Obligations resulting from the extension of additional credit to Borrower or
otherwise;

(b) any sale, exchange, release, surrender, loss, abandonment, realization upon
any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;

(c) the failure of the Lender to assert any claim or demand or to enforce any
right or remedy against Borrower or any other Guarantor or any other Person
under the provisions of this Agreement or any other Loan Document or any other
document or instrument executed and delivered in connection herewith or
therewith;

(d) any settlement or compromise of any Obligation, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of Borrower
or any other Guarantor to creditors of Borrower or any other Guarantor;

(e) any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of Borrower or any other
Guarantor; and

(f) any other agreements or circumstance of any nature whatsoever that may or
might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, Borrower, any other Guarantor or any other Person
or party hereto or the Obligations or otherwise with respect to the Advances,
Standby Letters of Credit or other financial accommodations to Borrower pursuant
to this Agreement and/or the other Loan Documents.

16.7. Waiver of Notice. The Lender shall have the right to do any of the above
without notice to or the consent of any Guarantor and each Guarantor expressly
waives any right to notice of, consent to, knowledge of and participation in any
agreements relating to any of the above or any other present or future event
relating to the Obligations whether under this Agreement or otherwise or any
right to challenge or question any of the above and waives any defenses of such
Guarantor that might arise as a result of such actions.

16.8. Lender’s Discretion. Lender may at any time and from time to time (whether
prior to or after the revocation or termination of this Agreement) without the
consent of, or notice to, any Guarantor, and without incurring responsibility to
any Guarantor or impairing or releasing the Obligations, apply any sums by
whomsoever paid or howsoever realized to any Obligations regardless of what
Obligations remain unpaid.

 

75



--------------------------------------------------------------------------------

16.9. Reinstatement.

(a) The provisions of this Article 16 shall continue to be effective or be
reinstated, as the case may be, if claim is ever made upon the Lender for
repayment or recovery of any amount or amounts received by it in payment or on
account of any of the Obligations and it repays all or part of said amount for
any reason whatsoever, including, without limitation, by reason of any judgment,
decree or order of any court or administrative body having jurisdiction over
such Person or the respective property of each, or any settlement or compromise
of any claim effected by such Person with any such claimant (including Borrower
or other Guarantor); and in such event each Guarantor hereby agrees that any
such judgment, decree, order, settlement or compromise or other circumstances
shall be binding upon each Guarantor, notwithstanding any revocation hereof or
the cancellation of any note or other instrument evidencing any Obligation, and
each Guarantor shall be and remain liable to the Lender for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by such Person(s).

(b) Lender shall not be required to marshal any assets in favor of any
Guarantor, or against or in payment of any Obligations.

(c) No Guarantor shall be entitled to claim against any present or future
security held by Lender from any Person for the Obligations in priority to or
equally with any claim of Lender, or assert any claim for any liability of
Borrower or any other Guarantor to such Guarantor, in priority to or equally
with claims of Lender for the Obligations, and no Guarantor shall be entitled to
compete with Lender with respect to, or to advance any equal or prior claim to
any security held by Lender for the Obligations.

(d) If Borrower or any Guarantor makes any payment to Lender, which payment is
wholly or partly subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to any Person under any federal
or provincial statute or at common law or under equitable principles, then to
the extent of such payment, the Obligation intended to be paid shall be revived
and continued in full force and effect as if the payment had not been made, and
the resulting revived Obligation shall continue to be guaranteed, uninterrupted,
by each Guarantor hereunder.

(e) All present and future monies payable by Borrower to any Guarantor, whether
arising out of a right of subrogation or otherwise, are assigned to Lender for
its benefit and for the ratable benefit of Lender as security for such
Guarantor’s liability to Lender hereunder and are postponed and subordinated to
Lender’s prior right to payment in full of Obligations. All monies received by
such Guarantor from Borrower or any other Guarantor shall be held by such
Guarantor as agent and trustee for Lender. This assignment, postponement and
subordination shall only terminate when the Obligations are paid in full in cash
and this Agreement is irrevocably terminated.

(f) Borrower and each Guarantor acknowledges this assignment, postponement and
subordination and, except as otherwise set forth herein, agrees to make no
payments to any Guarantor without the prior written consent of Lender. Borrower
and each Guarantor agree to give full effect to the provisions hereof.

 

76



--------------------------------------------------------------------------------

16.10. Action Upon Event of Default. Upon the occurrence and during the
continuation of any Event of Default, the Lender may, without notice to or
demand upon Borrower, any Guarantor or any other Person, declare any obligations
of any Guarantor under this Article 16 immediately due and payable, and shall be
entitled to enforce the obligations of each Guarantor under this Article 16.
Upon such declaration by the Lender, the Lender is hereby authorized at any time
and from time to time to set off and apply any and all deposits (general or
special, time or demand, provisions or final) at any time held and other
Indebtedness at any time owing by the Lender to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing hereunder, whether or not the Lender shall have made any
demand hereunder against Borrower, any other Guarantor or any other Person and
although such obligations may be contingent and unmatured. The rights of the
Lender hereunder are in addition to other rights and remedies (including other
rights of set-off) which the Lender may have. Upon such declaration by the
Lender, with respect to any claims (other than those claims referred to in the
immediately preceding paragraph) of any Guarantor against Borrower or any other
Guarantors (the “Claims”), the Lender shall have the full right on the part of
the Lender in its own name or in the name of such Guarantor to collect and
enforce such Claims by legal action, proof of debt in bankruptcy or other
liquidation proceedings, vote in any proceeding for the arrangement of debts at
any time proposed, or otherwise, the Lender and each of its officers being
hereby irrevocably constituted attorneys-in-fact for such Guarantor for the
purpose of such enforcement and for the purpose of endorsing in the name of such
Guarantor any instrument for the payment of money. Each Guarantor will receive
as trustee for the Lender and will pay to the Lender forthwith upon receipt
thereof any amounts which such Guarantor may receive from Borrower or any other
Guarantor on account of the Claims. Each Guarantor agrees that at no time
hereafter will any of the Claims be represented by any notes or other negotiable
instruments or writings, except and in such event they shall either be made
payable to the Lender, or if payable to such Guarantor, shall forthwith be
endorsed by such Guarantor to the Lender. Each Guarantor agrees that no payment
on account of the Claims or any security interest therein shall be created,
received, accepted or retained during the continuation of any Event of Default
nor shall any financing statement be filed with respect thereto by any
Guarantor.

16.11. Statute of Limitations. Any acknowledgment or new promise, whether by
payment of principal or interest or otherwise and whether by Borrower or any
other Guarantor or others (including Lender) with respect to any of the
Obligations shall, if the statute of limitations in favor of any Guarantor
against the Lender shall have commenced to run, toll the running of such statute
of limitations and, if the period of such statute of limitations shall have
expired, prevent the operation of such statute of limitations.

16.12. Interest. All amounts due, owing and unpaid from time to time by any
Guarantor under this Article 16, to the extent such amounts do not otherwise
include interest accruing on the outstanding Obligations to the date all such
amounts are actually paid by such Guarantor, shall bear interest at the interest
rate per annum then chargeable with respect to Base Rate Loans.

 

77



--------------------------------------------------------------------------------

16.13. Guarantor’s Investigation. Each Guarantor acknowledges receipt of a copy
of each of this Agreement and the other Loan Documents. Each Guarantor has made
an independent investigation of Borrower and each other Guarantor and of the
financial condition of Borrower and each other Guarantor. The Lender has not
made and does not make any representations or warranties as to the income,
expense, operation, finances or any other matter or thing affecting Borrower or
any other Guarantor nor has Lender made any representations or warranties as to
the amount or nature of the Obligations of Borrower or any other Guarantor to
which this Article 16 applies as specifically herein set forth, nor has Lender
or any officer, agent or employee of Lender or any representative thereof, made
any other oral representations, agreements or commitments of any kind or nature,
and each Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and each Guarantor expressly disclaims reliance on any
such representations or warranties.

16.14. Termination. The provisions of this Article 16 shall remain in effect
until the indefeasible payment in full in cash of all Obligations and
irrevocable termination of this Agreement.

 

17. GENERAL PROVISIONS

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by each of Borrower, Parent and Lender.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against Lender or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or by electronic mail in portable document format shall be equally
as effective as delivery of an original executed counterpart of this Agreement.
Any party delivering an executed counterpart of this Agreement by telefacsimile
or by electronic mail in portable document format also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement. The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

78



--------------------------------------------------------------------------------

17.6. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or any other Obligated Party or the transfer to
Lender of any property should for any reason subsequently be declared to be void
or voidable under Applicable Law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower and the other Obligated Parties
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.7. Integration; Construction of Inconsistent Provisions in Loan Documents.
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof. In the event any provision of the Loan
Documents (other than this Agreement) is inconsistent or conflicts with the
provisions of this Agreement, the provisions of this Agreement shall govern and
prevail.

17.8. Patriot Act Notice. Lender hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, Lender is required to obtain, verify and record
information that identifies Borrower, which information includes the name, tax
identification number and address of Borrower and other information that will
allow Lender to identify Borrower in accordance with the Patriot Act and any
other Anti-Terrorism Laws.

17.9. Amendment and Restatement. Each of the parties hereto confirm, acknowledge
and agree that this Agreement is a consolidation and an amendment and
restatement of the Existing Loan Agreement, and that the execution, delivery and
performance of this Agreement does not create a novation of any Indebtedness
existing under the Existing Loan Agreement as of the Closing Date. Each
Obligated Party confirms, acknowledges and agrees that this Agreement benefits
from all collateral security and guarantees executed in connection with the
Existing Loan Agreement and that the “Obligations” under this Agreement are
secured by, and benefit from, all collateral security and guarantees included in
the Loan Documents.

[Signature page to follow.]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

REIS SERVICES, LLC, a Maryland limited liability company By:  

/s/ Mark P. Cantaluppi

Name:   Mark P. Cantaluppi Title:   Vice President and Chief Financial Officer
REIS, INC., a Maryland corporation By:  

/s/ Mark P. Cantaluppi

Name:   Mark P. Cantaluppi Title:   Vice President and Chief Financial Officer
CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association, By:  

/s/ Nellya Davydova

Name:   Nellya Davydova Title:   Vice President

[Signature Page to Amended and Restated Loan and Security Agreement]